 



EXECUTION COPY
Exhibit 10.1
$300,000,000
DELAYED DRAW TERM LOAN AGREEMENT
among
PUBLIC SERVICE COMPANY OF NEW MEXICO
as Borrower,
THE LENDERS IDENTIFIED HEREIN,
MERRILL LYNCH CAPITAL CORPORATION,
as Administrative Agent
MORGAN STANLEY SENIOR FUNDING, INC.
and
WACHOVIA BANK, NATIONAL ASSOCIATION
as Co-Syndication Agents
DATED AS OF MAY 5, 2008
MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED,
MORGAN STANLEY SENIOR FUNDING, INC.
and
WACHOVIA CAPITAL MARKETS, LLC,
as Joint Lead Arrangers and Joint Bookrunners

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1 DEFINITIONS AND ACCOUNTING TERMS
    1  
1.1 Definitions
    1  
1.2 Computation of Time Periods and Other Definitional Provisions
    19  
1.3 Accounting Terms/Calculation of Financial Covenants
    20  
1.4 Time
    20  
1.5 Rounding of Financial Covenants
    20  
1.6 References to Agreements and Requirement of Laws
    20  
 
       
SECTION 2 FACILITY
    21  
2.1 Loans
    21  
2.2 Continuations and Conversions
    22  
2.3 Minimum Amounts
    22  
2.4 Evidence of Debt
    23  
 
       
SECTION 3 GENERAL PROVISIONS APPLICABLE TO LOANS
    23  
3.1 Interest
    23  
3.2 Payments Generally
    24  
3.3 Prepayments
    25  
3.4 Fees
    26  
3.5 Payment in full at Maturity
    27  
3.6 Computations of Interest and Fees
    27  
3.7 Pro Rata Treatment
    28  
3.8 Sharing of Payments
    29  
3.9 Capital Adequacy
    29  
3.10 Eurodollar Provisions
    30  
3.11 Illegality
    30  
3.12 Requirements of Law; Reserves on Eurodollar Loans
    30  
3.13 Taxes
    31  
3.14 Compensation
    34  
3.15 Determination and Survival of Provisions
    34  
 
       
SECTION 4 CONDITIONS PRECEDENT TO CLOSING
    35  
4.1 Closing Conditions
    35  
 
       
SECTION 5 CONDITIONS TO ALL EXTENSIONS OF CREDIT
    37  
5.1 Funding Requirements
    37  
 
       
SECTION 6 REPRESENTATIONS AND WARRANTIES
    38  
6.1 Organization and Good Standing
    38  
6.2 Due Authorization
    38  
6.3 No Conflicts
    38  
6.4 Consents
    39  
6.5 Enforceable Obligations
    39  

 

-i-



--------------------------------------------------------------------------------



 



              Page  
6.6 Financial Condition
    39  
6.7 No Material Adverse Effect
    39  
6.8 No Default
    39  
6.9 Litigation
    39  
6.10 Taxes
    40  
6.11 Compliance with Law
    40  
6.12 ERISA
    40  
6.13 Use of Proceeds; Margin Stock
    41  
6.14 Government Regulation
    41  
6.15 Solvency
    42  
6.16 Disclosure
    42  
6.17 Environmental Matters
    42  
6.18 Material Leases
    42  
6.19 Material Lease Interest Payments and Discount Rate
    42  
 
       
SECTION 7 AFFIRMATIVE COVENANTS
    43  
7.1 Information Covenants
    43  
7.2 Financial Covenant
    45  
7.3 Preservation of Existence and Franchises
    46  
7.4 Books and Records
    46  
7.5 Compliance with Law
    46  
7.6 Payment of Taxes and Other Indebtedness
    46  
7.7 Insurance
    46  
7.8 Performance of Obligations
    47  
7.9 Use of Proceeds
    47  
7.10 Audits/Inspections
    47  
7.11 Letter of Credit Facility
    47  
7.12 Required Debt Offerings
    47  
7.13 Security
    48  
 
       
SECTION 8 NEGATIVE COVENANTS
    49  
8.1 Nature of Business
    49  
8.2 Consolidation and Merger
    49  
8.3 Sale or Lease of Assets
    49  
8.4 Affiliate Transactions
    49  
8.5 Liens
    50  
8.6 Accounting Changes
    51  
8.7 Negative Pledge Clause
    51  
8.8 Indebtedness
    51  
 
       
SECTION 9 EVENTS OF DEFAULT
    52  
9.1 Events of Default
    52  
9.2 Acceleration; Remedies
    54  
9.3 Allocation of Payments After Event of Default
    55  
 
       
SECTION 10 AGENCY PROVISIONS
    56  
10.1 Appointment and Authority
    56  

 

-ii-



--------------------------------------------------------------------------------



 



              Page  
10.2 Rights as a Lender
    56  
10.3 Exculpatory Provisions
    56  
10.4 Reliance by Administrative Agent
    57  
10.5 Delegation of Duties
    57  
10.6 Resignation of Administrative Agent
    58  
10.7 Non-Reliance on Administrative Agent and Other Lenders
    58  
10.8 No Other Duties, Etc
    59  
10.9 Administrative Agent May File Proofs of Claim
    59  
 
       
SECTION 11 MISCELLANEOUS
    60  
11.1 Notices; Effectiveness; Electronic Communication
    60  
11.2 Right of Set-Off
    62  
11.3 Successors and Assigns
    62  
11.4 No Waiver; Remedies Cumulative
    65  
11.5 Attorney Costs, Expenses, Taxes and Indemnification by Borrower
    66  
11.6 Amendments, Etc
    67  
11.7 Most Favored Nation
    69  
11.8 Counterparts
    69  
11.9 Headings
    69  
11.10 Survival of Indemnification and Representations and Warranties
    69  
11.11 Governing Law; Venue; Service
    69  
11.12 Waiver of Jury Trial; Waiver of Consequential Damages
    70  
11.13 Severability
    70  
11.14 Further Assurances
    70  
11.15 Confidentiality
    70  
11.16 Entirety
    71  
11.17 Binding Effect; Continuing Agreement
    71  
11.18 Regulatory Statement
    72  
11.19 USA Patriot Act Notice
    72  
11.20 Acknowledgment
    72  
11.21 Replacement of Lenders
    73  

     
SCHEDULES
   
 
   
Schedule 1.1(a) Schedule 6.18
  Commitments
Material Leases
Schedule 6.19
  Material Lease Interest Payments and Discount Rate
Schedule 11.1
  Notices
 
   
EXHIBITS
   
 
   
Exhibit 2.1(b)
  Form of Notice of Borrowing
Exhibit 2.1(e)
  Form of Note
Exhibit 2.2
  Form of Notice of Continuation/Conversion
Exhibit 3.3(b)(iii)
  Form of Prepayment Option Notice
Exhibit 7.1(c)
  Form of Compliance Certificate
Exhibit 11.3(b)
  Form of Assignment and Assumption

 

-iii-



--------------------------------------------------------------------------------



 



DELAYED DRAW TERM LOAN AGREEMENT
THIS DELAYED DRAW TERM LOAN AGREEMENT (this “Agreement”) is entered into as of
May 5, 2008, among PUBLIC SERVICE COMPANY OF NEW MEXICO, a New Mexico
corporation, as Borrower, the Lenders, MORGAN STANLEY SENIOR FUNDING, INC. and
WACHOVIA BANK, NATIONAL ASSOCIATION, as Co-Syndication Agents, MERRILL LYNCH
CAPITAL CORPORATION, as Administrative Agent, and the Arrangers.
RECITALS
WHEREAS, the Borrower has requested the Lenders to provide a senior term loan
facility to the Borrower in an aggregate principal amount of up to $300,000,000;
and
WHEREAS, the Lenders party hereto have agreed to make the requested senior term
loan facility available to the Borrower on the terms and conditions hereinafter
set forth.
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
SECTION 1
DEFINITIONS AND ACCOUNTING TERMS
1.1 Definitions.
The following terms shall have the meanings specified herein (including the
preamble and recitals hereto) unless the context otherwise requires. Defined
terms herein shall include in the singular number the plural and in the plural
the singular:
“Act” has the meaning set forth in Section 11.19.
“Administrative Agent” means Merrill Lynch Capital Corporation (in its capacity
as administrative agent for the Lenders hereunder, together with its Affiliates)
or any successor administrative agent appointed pursuant to Section 10.6 in such
capacity.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.1 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by or under direct or indirect common control with
such Person. A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power (a) to vote 10% or more of the
securities having ordinary voting power for the election of directors of such
corporation or (b) to direct or cause direction of the management and policies
of such corporation, whether through the ownership of voting securities, by
contract or otherwise.

 

 



--------------------------------------------------------------------------------



 



“Agent Parties” has the meaning set forth in Section 11.1(c).
“Agent-Related Parties” means the Agents, together with their respective
Affiliates and the officers, directors, employees, agents and attorneys-in-fact
of the Agents and their respective Affiliates.
“Agents” means collectively, the Administrative Agent, the Co-Syndication Agents
and the Arrangers.
“Agreement” has the meaning set forth in the preamble hereto.
“Applicable Percentage” means, for Eurodollar Loans, Base Rate Loans, commitment
fees, funding fees and duration fees, the appropriate applicable percentages, in
each case (subject to the exception indicated below), corresponding to the Debt
Rating in effect as of the most recent Calculation Date as shown below:

                                                      Applicable   Applicable  
Applicable         Applicable   Applicable   Percentage   Percentage  
Percentage         Percentage for   Percentage for   for   for   for Pricing    
  Eurodollar   Base Rate   Commitment   Funding   Duration Level   Debt Rating  
Loans   Loans   Fees   Fees   Fees
I
  At least Baa3 or
BBB-, but in any
event not lower
than Ba1 or BB+   Greater of (i) 4.00% and (ii) the LCD Index Yield (expressed
as a percentage, with each basis point equaling to 0.01%) less 0.50%.   Greater
of (i) 3.00% and (ii) the LCD Index Yield (expressed as a percentage, with each
basis point equaling to 0.01%) less 1.50%.     0.50 %     1.25 %     0.50 %
II
  Otherwise   Greater of (i) 5.00% and (ii) the LCD Index Yield (expressed as a
percentage, with each basis point equaling to 0.01%) plus 0.50%.   Greater of
(i) 4.00% and (ii) the LCD Index Yield (expressed as a percentage, with each
basis point equaling to 0.01%) less 0.50%.     0.75 %     01.50 %     0.75 %

 

2



--------------------------------------------------------------------------------



 



Except as set forth in the second sentence of this paragraph, on the Closing
Date the Applicable Percentage shall be determined by reference to the then
applicable Pricing Level determined by reference to the Borrower’s Debt Rating
on such date. On the initial Borrowing Date, the Applicable Percentage for
Eurodollar Loans and the Applicable Percentage for Base Rate Loans shall be
determined hereunder by reference to both the then applicable Pricing Level
determined by reference to the Borrower’s Debt Rating on such date, and within
any such Pricing Level to the greater of the rate set forth under clause (i) or
the rate set forth under clause (ii), each as set forth under the applicable
columns in the table above, as calculated on such initial Borrowing Date by the
Administrative Agent (whose determination shall be conclusive and binding on the
Borrower and the Lenders absent manifest error); provided that, (A) if on such
initial Borrowing Date the applicable Pricing Level is Pricing Level I, then the
Applicable Percentage for Pricing Level I for the term of this Agreement shall
be the greater of the rate determined pursuant to clause (i) or clause (ii),
each as set forth under the applicable columns in the table above, as determined
on the initial Borrowing Date, and the Applicable Percentage for Pricing Level
II for the term of this Agreement shall be determined on each Calculation Date
by adding 1.00% to such greater rate without recalculating the greater of clause
(i) or clause (ii) or (B) if on the such initial Borrowing Date the applicable
Pricing Level is Pricing Level II, then the Applicable Percentage for Pricing
Level II for the term of this Agreement shall be the greater of the rate
determined pursuant to clause (i) or clause (ii), each as set forth under the
applicable columns in the table above, as determined on the initial Borrowing
Date, and the Applicable Percentage for Pricing Level I for the term of this
Agreement shall be determined on each Calculation Date by subtracting 1.00% from
such greater rate without recalculating the greater of clause (i) or clause
(ii). The Applicable Percentage shall be adjusted on the date (each a
“Calculation Date”) one Business Day after the date on which the Borrower’s Debt
Rating is upgraded or downgraded in a manner which requires a change in the then
applicable Pricing Level set forth above, but in no event shall any
determination of the Applicable Percentage on any Calculation Date require any
new calculation to determine whether clause (i) or clause (ii) under the
applicable columns for Eurodollar Loans and Base Rate Loans would result in a
higher rate. If the Borrower does not have a Debt Rating from either S&P or
Moody’s, then, with respect to the Debt Rating, Pricing Level II shall apply.
Each Applicable Percentage shall be effective from one Calculation Date until
the next Calculation Date. Any adjustment in the Applicable Percentage shall be
applicable to all existing Eurodollar Loans and Base Rate Loans as well as any
new Eurodollar Loans or Base Rate Loans made. The applicable Pricing Level for
Applicable Percentage, as of the Closing Date, is Pricing Level I.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender.
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means collectively, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Morgan Stanley Senior Funding, Inc. and Wachovia Capital Markets,
LLC, in their capacity as joint lead arrangers and joint bookrunners for the
Facility, together with their respective Affiliates in such capacity.

 

3



--------------------------------------------------------------------------------



 



“Asset Sale Prepayment Event” means a sale, lease or sub-lease (as lessor or
sublessor), sale and leaseback, assignment, conveyance, transfer or other
disposition to, or any exchange of Property with, any Person (other than
Borrower) (including any sale or issuance of any Capital Stock of any Subsidiary
of the Borrower) (any such event, a “Disposition”), in one transaction or a
series of related transactions, of all or any part of Borrower’s or any of its
Subsidiaries’ businesses or Properties of any kind, whether now owned or
hereafter acquired, other than (i) inventory Disposed of in the ordinary course
of business (excluding any such Dispositions by operations or divisions
discontinued or to be discontinued), and (ii) Dispositions in one transaction or
a series of related transactions that yield Net Cash Proceeds to the Borrower
and its Subsidiaries of less than $25,000,000.
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit 11.3(b).
“Authorized Officer” means any of the president, chief executive officer, chief
financial officer or treasurer of the Borrower.
“Availability Period” means the period commencing on the Closing Date until the
date that is 45 days prior to the Maturity Date (or such earlier date if the
Commitments have been terminated prior to such date as provided herein).
“Available Commitments” means, as to any Lender at any time, an amount equal to
the excess, if any, of (i) such Lender’s Commitment then in effect (taking into
account any reductions pursuant to Section 2.1(d) and 3.3(b)) over (ii) the
aggregate principal amount of Loans made by such Lender to the Borrower pursuant
to Section 2.1.
“Average Life Amount” means the quotient obtained by dividing (i) the Discount
to Par by (ii) 4.
“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b)  the rate of interest in
effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate” (the “Prime Rate”). The Prime Rate is a
rate set by the Administrative Agent based upon various factors including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such rate
announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.
“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate.
“Borrower” means Public Service Company of New Mexico, a New Mexico corporation,
together with its successors and permitted assigns.
“Borrower Materials” has the meaning set forth in Section 11.1(c).

 

4



--------------------------------------------------------------------------------



 



“Borrower Obligations” means, without duplication, all of the obligations of the
Borrower to the Lenders, the Agents or the Agent-Related Parties, whenever
arising, under this Agreement, the Notes or any of the other Credit Documents.
“Borrowing” means a borrowing consisting of Loans of the same Type and, in the
case of Eurodollar Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.1.
“Borrowing Date” means any Business Day specified by the Borrower, or in the
case of a Mandatory Borrowing, any Arranger, as a date on which the Borrower, or
such Arranger, as the case may be, requests the Lenders to make Loans hereunder.
“Businesses” has the meaning set forth in Section 6.17.
“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by Law or other
governmental action to close in New York, New York; provided that in the case of
Eurodollar Loans such day is also a day on which dealings are conducted by and
between banks in the London interbank market.
“Calculation Date” has the meaning set forth in the definition of Applicable
Percentage in this Section 1.1.
“Capital Stock” means (a) in the case of a corporation, all classes of capital
stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person; including, in each case, all
warrants, rights or options to purchase any of the foregoing.
“Cash” means money, currency or a credit balance in any demand or deposit
account.
“Change of Control” means the failure of PNM Resources, Inc., a New Mexico
corporation, to own and control 100% of the Voting Stock of the Borrower.
“Claims” has the meaning set forth in the definition of Environmental Claims in
this Section 1.1.
“Closing Date” means the date of this Agreement, which is the first date all the
conditions precedent in Section 4.1 are satisfied or waived in accordance with
Section 11.6.
“Co-Syndication Agents” means Morgan Stanley Senior Funding, Inc. and Wachovia
Bank, National Association, each in its capacity as co-syndication agents for
the Facility, together with their respective Affiliates in such capacity.

 

5



--------------------------------------------------------------------------------



 



“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder, as amended, modified, succeeded or replaced from time to
time.
“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.1, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.1(a) or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be reduced from
time to time in accordance with this Agreement.
“Commitment Letter” means that certain commitment letter, dated as of April 27,
2008, among the Borrower, Merrill Lynch Bank USA, Merrill Lynch Capital
Corporation, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Morgan Stanley
Senior Funding, Inc., Wachovia Bank, National Association, and Wachovia Capital
Markets, LLC, as the same shall be amended, modified, supplemented or restated
from time to time.
“Committed Amount” means $300,000,000.
“Compensation Period” has the meaning set forth in Section 3.2(c)(ii).
“Compliance Certificate” means a fully completed and duly executed officer’s
certificate in the form of Exhibit 7.1(c), together with a Covenant Compliance
Worksheet.
“Consolidated Capitalization” means the sum of (a) all of the shareholders’
equity or net worth of the Borrower and its Subsidiaries, as determined in
accordance with GAAP plus (b) Consolidated Indebtedness.
“Consolidated Indebtedness” means, as of any date of determination, with respect
to the Borrower and its Subsidiaries on a consolidated basis, an amount equal to
all Indebtedness of the Borrower and its Subsidiaries as of such date.
“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person with respect to any Indebtedness, liability or
other obligation (the “primary obligation”) of another Person (the “primary
obligor”), whether or not contingent, (a) to purchase, repurchase or otherwise
acquire such primary obligation or any property constituting direct or indirect
security therefor, (b) to advance or provide funds (i) for the payment or
discharge of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, (c) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor in respect thereof to make payment of such
primary obligation or (d) otherwise to assure or hold harmless the owner of any
such primary obligation against loss or failure or inability to perform in
respect thereof; provided, however, that, with respect to the Borrower and its
Subsidiaries, the term Contingent Obligation shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Contingent Obligation of any Person shall be deemed to be an amount equal to the
maximum amount of such Person’s liability with respect to the stated or
determinable amount of the primary obligation for which such Contingent
Obligation is incurred or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder).

 

6



--------------------------------------------------------------------------------



 



“Covenant Compliance Worksheet” shall mean a fully completed worksheet in the
form of Schedule I to Exhibit 7.1(c).
“Credit Documents” means this Agreement, the Notes, any Notice of Borrowing, any
Notice of Continuation/Conversion, the Fee Letter, any security agreement,
mortgage, deed of trust or other security document or intercreditor agreement
entered into or executed by the Borrower or any of its Subsidiaries in
connection with their obligations under Section 7.13, and any other document,
agreement or instrument entered into or executed in connection with the
foregoing.
“Debt Incurrence Prepayment Event” means any incurrence or issuance of any
Indebtedness for borrowed money by the Borrower or any of its Subsidiaries
(including pursuant to Section 7.12), other than (i) borrowings under the
Existing Credit Agreement, (ii) issuances of letters of credit under the Letter
of Credit Facility (or drawings under the letters of credit issued thereunder)
and (iii) issuances or incurrences of Indebtedness, in one or in a series of
related issuances or incurrences in a principal amount of less than $25,000,000.
“Debt Rating” means the long term unsecured senior non-credit enhanced debt
rating of the Borrower by each of S&P and Moody’s.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.
“Default Rate” means an interest rate equal to two percent (2%) plus the rate
that otherwise would be applicable (or if no rate is applicable, the Base Rate
plus two percent (2%) per annum).
“Defaulting Lender” means, at any time, any Lender that, (a) has failed to make
a Loan or purchase or fund a Participation Interest (but only for so long as
such Loan is not made or such Participation Interest is not purchased or
funded), (b) has failed to pay to the Administrative Agent or any Lender an
amount owed by such Lender pursuant to the terms of this Agreement (but only for
so long as such amount has not been repaid) or (c) has been deemed insolvent or
has become subject to a bankruptcy or insolvency proceeding or to a receiver,
trustee or similar official.

 

7



--------------------------------------------------------------------------------



 



“Discount to Par” means the difference obtained by subtracting (i) the LCD Index
Average Bid (expressed as percentage of par) from (ii) 1.
“Disposition” has the meaning set forth in the definition of Asset Sale
Prepayment Event in this Section 1.1. The terms “Dispose” and “Disposed of”
shall have correlating meanings.
“Dollars” and “$” means dollars in lawful currency of the United States of
America.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent and the Borrower (such approval not to be unreasonably
withheld or delayed); provided that (i) the Borrower’s consent is not required
during the existence and continuation of a Default or an Event of Default,
(ii) approval by the Borrower shall be deemed given if no objection is received
by the assigning Lender and the Administrative Agent from the Borrower within
five Business Days after notice of such proposed assignment has been delivered
to the Borrower and (iii) neither the Borrower nor any Subsidiary or Affiliate
of the Borrower shall qualify as an Eligible Assignee.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of its business
and not in response to any third party action or request of any kind) or
proceedings relating in any way to any actual or alleged violation of or
liability under any Environmental Law or relating to any permit issued, or any
approval given, under any such Environmental Law (collectively, “Claims”),
including, without limitation, (a) any and all Claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law and (b) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from Hazardous
Substances or arising from alleged injury or threat of injury to human health or
the environment.
“Environmental Laws” shall mean any and all federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, rules of
common law and orders of courts or Governmental Authorities, relating to the
protection of human health or occupational safety or the environment, now or
hereafter in effect and in each case as amended from time to time including,
without limitation, requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of Hazardous
Substances.
“Equity Issuance Prepayment Event” means the issuance of any Capital Stock by
the Borrower or any of its Subsidiaries in any public offering (other than a
public offering pursuant to a registration statement on Form S-8) or in any
private placement, and including, in any event any capital contribution or other
investment in, the Borrower by any Person, including the Parent.

 

8



--------------------------------------------------------------------------------



 



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute, and all rules and regulations from
time to time promulgated thereunder.
“ERISA Affiliate” means any Person (including any trade or business, whether or
not incorporated) that would be deemed to be under “common control” with, or a
member of the same “controlled group” as, the Borrower or any of its
Subsidiaries, within the meaning of Sections 414(b), (c), (m) or (o) of the Code
or Section 4001 of ERISA.
“ERISA Event” means: (a) a Reportable Event with respect to a Plan or a
Multiemployer Plan; (b) a complete or partial withdrawal by the Borrower, any of
its Subsidiaries or any ERISA Affiliate from a Multiemployer Plan, or the
receipt by the Borrower, any of its Subsidiaries or any ERISA Affiliate of
notice from a Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA, or that it is in endangered or
critical status within the meaning of Section 432 of the Code or Section 305 or
Title IV of ERISA, or that it intends to terminate or has terminated under
Section 4041A of ERISA; (c) the distribution by the Borrower, any of its
Subsidiaries or any ERISA Affiliate under Section 4041 or 4041A of ERISA of a
notice of intent to terminate any Plan or the taking of any action to terminate
any Plan; (d) the commencement of proceedings by the PBGC under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or the receipt by the Borrower, any of its Subsidiaries or any ERISA
Affiliate of a notice from any Multiemployer Plan that such action has been
taken by the PBGC with respect to such Multiemployer Plan; (e) the failure by
Borrower, any of its Subsidiaries or any ERISA Affiliate to make any required
contribution to a Multiemployer Plan, or the institution of a proceeding by any
fiduciary of any Multiemployer Plan against the Borrower, any of its
Subsidiaries or any ERISA Affiliate to enforce Section 515 of ERISA, which is
not dismissed within thirty (30) days; (f) the imposition upon the Borrower, any
of its Subsidiaries or any ERISA Affiliate of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, or the imposition or threatened imposition of any Lien upon any assets of
the Borrower, any of its Subsidiaries or any ERISA Affiliate as a result of any
alleged failure to comply with the Code or ERISA in respect of any Plan; (g) the
engaging in or otherwise becoming liable for a nonexempt Prohibited Transaction
by the Borrower, any of its Subsidiaries or any ERISA Affiliate; (h) a violation
of the applicable requirements of Section 404 or 405 of ERISA or the exclusive
benefit rule under Section 401(a) of the Code by any fiduciary of any Plan for
which the Borrower, any of its Subsidiaries or any ERISA Affiliate may be
directly or indirectly liable; (i) the adoption of an amendment to any Plan
that, pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA, would
result in the loss of tax-exempt status of the trust of which such Plan is a
part if the Borrower, any of its Subsidiaries or any ERISA Affiliate fails to
timely provide security to such Plan in accordance with the provisions of such
sections or (j) the withdrawal of the Borrower, any of its Subsidiaries or any
ERISA Affiliate from a Multiple Employer Plan during a plan year in which it was
a substantial employer (as such term is defined in Section 4001(a)(2) of ERISA),
or the termination of a Multiple Employer Plan; (k) the failure to make by its
due date a required installment under Section 430(j) of the Code with respect to
any Plan; or (l) a determination that any Plan is, or is expected to be, in “at
risk” status (within the meaning of Title IV of ERISA.

 

9



--------------------------------------------------------------------------------



 



“Eurodollar Loan” means a Loan bearing interest based at a rate determined by
reference to the Eurodollar Rate.
“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Loan, the greater of (i) the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period and (ii) 3.00% per annum; provided that
if on the initial Borrowing Date the Applicable Percentage for Eurodollar Loans
is determined by reference to the rate set forth in clause (ii) under the
applicable column in the table set forth in the definition of “Applicable
Percentage”, then the “Eurodollar Rate” shall always be determined by reference
to the rate per annum referred to in clause (i) above. If such rate referred to
in clause (i) above is not available at such time for any reason, then the
“Eurodollar Rate” referred to in clause (i) above for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Loan being made,
continued or converted by the Administrative Agent and with a term equivalent to
such Interest Period would be offered by the Administrative Agent’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 4:00 p.m. (London time) two Business Days prior to the
commencement of such Interest Period.
“Event of Default” has the meaning set forth in Section 9.1.
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
August 17, 2005, among the Borrower, the lenders party thereto, Wachovia Bank,
National Association, as administrative agent, Union Bank of California, N.A.,
as syndication agent, and Bank of America, N.A., Citibank, N.A. and JPMorgan
Chase Bank, N.A., as co-documentation agents, as the same may have been
previously amended, modified or supplemented prior to the Closing Date.
“Facility” means the credit facility constituting the Loans and the Commitments
hereunder.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to the Administrative Agent on such
day on such transactions as determined by the Administrative Agent.

 

10



--------------------------------------------------------------------------------



 



“Fee Letter” means that certain fee letter, dated as of April 27, 2008, among
the Borrower, Merrill Lynch Bank USA, Merrill Lynch Capital Corporation, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Morgan Stanley Senior Funding, Inc.,
Wachovia Bank, National Association, and Wachovia Capital Markets, LLC, as the
same shall be amended, modified, supplemented or restated from time to time.
“Financial Officer” means the chief financial officer, vice president-finance,
principal accounting officer or treasurer of the Borrower.
“First Mortgage Bonds” means those first mortgage bonds issued pursuant to the
FMB Indenture.
“Fiscal Quarter” means each of the calendar quarters ending as of the last day
of each March, June, September and December.
“Fiscal Year” means the calendar year ending December 31.
“FMB Indenture” means the Indenture of Mortgage and Deed of Trust, dated as of
June 1, 1947, between the Borrower and The Bank of New York (formerly Irving
Trust Company), as trustee thereunder, as supplemented and amended.
“Foreign Lender” has the meaning set forth in Section 3.13(f).
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding, or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funding Fees” has the meaning set forth in Section 3.4(b).
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) or that are promulgated by any Governmental Authority having
appropriate jurisdiction.
“Governmental Authority” means any domestic or foreign nation or government, any
state or other political subdivision thereof and any central bank thereof, any
municipal, local, city or county government, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.

 

11



--------------------------------------------------------------------------------



 



“Granting Lender” has the meaning specified in Section 11.3(h).
“Hazardous Substances” means any substances or materials (a) that are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants or
toxic substances under any Environmental Law, (b) that are defined by any
Environmental Law as toxic, explosive, corrosive, ignitable, infectious,
radioactive, mutagenic or otherwise hazardous, (c) the presence of which require
investigation or response under any Environmental Law, (d) that constitute a
nuisance, trespass or health or safety hazard to Persons or neighboring
properties, (e) that consist of underground or aboveground storage tanks,
whether empty, filled or partially filled with any substance, or (f) that
contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.
“Hedging Agreements” means, collectively, interest rate protection agreements,
equity index agreements, foreign currency exchange agreements, option agreements
or other interest or exchange rate or commodity price hedging agreements (other
than forward contracts for the delivery of power or gas written by the Borrower
to its jurisdictional and wholesale customers in the ordinary course of
business).
“Indebtedness” means, with respect to any Person (without duplication), (a) all
indebtedness and obligations of such Person for borrowed money or in respect of
loans or advances of any kind, (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments, (c) all reimbursement
obligations of such Person with respect to surety bonds, letters of credit and
bankers’ acceptances (in each case, whether or not drawn or matured and in the
stated amount thereof), (d) all obligations of such Person to pay the deferred
purchase price of property or services, (e) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person, (f) all obligations of such Person as lessee
under leases that are or are required to be, in accordance with GAAP, recorded
as capital leases, to the extent such obligations are required to be so
recorded, (g) the net termination obligations of such Person under any Hedging
Agreements, calculated as of any date as if such agreement or arrangement were
terminated as of such date in accordance with the applicable rules under GAAP,
(h) all Contingent Obligations of such Person, (i) all obligations and
liabilities of such Person incurred in connection with any transaction or series
of transactions providing for the financing of assets through one or more
securitizations or in connection with, or pursuant to, any synthetic lease or
similar off-balance sheet financing, (j) the aggregate amount of uncollected
accounts receivable of such Person subject at the time of determination to a
sale of receivables (or similar transaction) to the extent such transaction is
effected with recourse to such Person (whether or not such transaction would be
reflected on the balance sheet of such Person in accordance with GAAP), (k) all
obligations, contingent or otherwise, under the Material Leases and (l) all
indebtedness referred to in clauses (a) through (k) above secured by any Lien on
any property or asset owned or held by such Person regardless of whether the
indebtedness secured thereby shall have been assumed by such Person or is
nonrecourse to the credit of such Person.

 

12



--------------------------------------------------------------------------------



 



“Indemnified Liabilities” has the meaning set forth in Section 11.5(b).
“Indemnitees” has the meaning set forth in Section 11.5(b).
“Insured Series First Mortgage Bonds” means First Mortgage Bonds in the
aggregate principal amount of $65,000,000 pledged by the Borrower to secure
guarantees of $65,000,000 principal amount of pollution control revenue bonds
issued by the City of Farmington, New Mexico, for the benefit of the Borrower,
which pollution control revenue bonds are also supported by a municipal bond
insurance policy issued by AMBAC Indemnity Corporation.
“Information” has the meaning set forth in Section 11.15.
“Interest Payment Date” means, (a) as to any Eurodollar Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates and (b) as to any Base Rate
Loan, the last Business Day of each Fiscal Quarter and the Maturity Date.
“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one, two, three or six months thereafter,
as selected by the Borrower in its Notice of Borrowing or Notice of
Continuation/Conversion; provided that:
(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
(c) no Interest Period shall extend beyond the Maturity Date.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

13



--------------------------------------------------------------------------------



 



“LCD” has the meaning set forth in the definition of LCD Flow Name Index in this
Section 1.1.
“LCD Flow Name Index” means the index of fifteen institutional borrower names
published on a twice-weekly basis by the Leveraged Commentary & Data division of
S&P (“LCD”) in the “LCD News” section of its website www.lcdcomps.com.
Schedule 1.1(b) sets forth the fifteen institutional borrower names comprising
such index as to the Closing Date; it being understood that the LCD may add or
subtract names from such index from time to time and the LCD Flow Name Index
shall be determined by reference to the institutional borrower names comprising
such index on or immediately prior to the initial Borrowing Date.
“LCD Index Average Bid” means the average of all of the latest opening bid price
data related to the term loans of each of the institutional borrower names
comprising the LCD Flow Name Index and provided by the Markit Group Limited or
one of its affiliates (“Markit”) to the LCD on or immediately prior to the
initial Borrowing Date; provided that, if Markit ceases to exist and/or fails to
provide any or all of such opening bid price data to the LCD for any or all of
the institutional borrower names comprising the LCD Flow Name Index, the LCD
Index Average Bid shall be determined by the Administrative Agent based on the
latest average bid price obtained by the Administrative Agent from the Arrangers
on or immediately prior to the initial Borrowing Date for any or all of the term
loans that are not provided by Markit to the LCD (any such determination by the
Administrative Agent shall be conclusive and binding on the Borrower and the
Lenders absent manifest error).
“LCD Index Average Coupon” means the average of all of the latest interest rate
margins related to the term loans of each of the institutional borrower names
comprising the LCD Flow Name Index on or immediately prior to the initial
Borrowing Date.
“LCD Index Yield” means the sum, expressed in basis points and rounded to the
nearest whole basis point (with one basis point being equal to 0.01%), of
(i) the quotient obtained by dividing (x) the LCD Index Average Coupon by
(y) the LCD Index Average Bid (expressed as percentage of par) and (ii) the
product obtained by multiplying (A) the quotient obtained by dividing (x) the
Average Life Amount by (y) the LCD Index Average Bid (expressed as percentage of
par) by (B) 100.
“Lender” means any of the Persons identified as a “Lender” on the signature
pages hereto, and any Eligible Assignee which may become a Lender by way of
assignment in accordance with the terms hereof, together with their successors
and permitted assigns.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

14



--------------------------------------------------------------------------------



 



“Letter of Credit Facility” means the $100,000,000 letter of credit facility of
the Borrower available pursuant to that certain Reimbursement Agreement, to be
executed on or about May 5, 2008, among the Borrower, the lenders identified
therein, and Deutsche Bank AG New York Branch, as administrative agent
thereunder.
“Lien” means any mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), preference, priority, charge or other encumbrance
of any nature, whether voluntary or involuntary, including, without limitation,
the interest of any vendor or lessor under any conditional sale agreement, title
retention agreement, capital lease or any other lease or arrangement having
substantially the same effect as any of the foregoing.
“Loans” or “Loans” has the meaning set forth in Section 2.1(a).
“Lordsburg Facility” means the 72 megawatt gas fired combustion turbine
generator in Lordsburg, New Mexico.
“Luna Facility” means the combined cycle power generation facility located near
Deming, New Mexico, 33.3% of which is owned by the Borrower.
“Mandatory Borrowing” has the meaning set forth in Section 2.1(f).
“Mandatory Prepayment Date” has the meaning set forth in Section 3.3(b).
“Margin Stock” has the meaning ascribed to such term in Regulation U.
“Markit” has the meaning provided in the definition of LCD Index Average Bid in
this Section 1.1.
“Material Adverse Change” has the meaning set forth in the Commitment Letter.
“Material Adverse Effect” means a material adverse effect upon (a) the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Borrower and its Subsidiaries, taken as a whole,
(b) the ability of the Borrower to perform its obligations under this Agreement
or any of the other Credit Documents or (c) the legality, validity or
enforceability of this Agreement or any of the other Credit Documents or the
rights and remedies of the Administrative Agent and the Lenders hereunder and
thereunder.
“Material Lease” means any lease to the Borrower of its leasehold interests in
(i) Unit 1 or Unit 2, and related common facilities, of the Palo Verde Nuclear
Generating Station or (ii) the electric transmission line, and related
facilities, known as the Eastern Interconnection Project, including, without
limitation, any lease set forth on Schedule 6.18 hereto.
“Maturity Date” means the earlier of (i) April 30, 2009 and (ii) 45 days prior
to such date if no Borrowing has been made hereunder pursuant to Section 2.1(a).

 

15



--------------------------------------------------------------------------------



 



“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA.
“Multiple Employer Plan” means a Single Employer Plan to which the Borrower, any
of its Subsidiaries or any ERISA Affiliate and at least one employer other than
the Borrower, any of its Subsidiaries or any ERISA Affiliate are contributing
sponsors.
“Net Cash Proceeds” means (a) in connection with any Asset Sale Prepayment Event
or any Recovery Event, the proceeds thereof in the form of Cash (including any
such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale Prepayment Event or Recovery Event and
other customary fees and expenses actually incurred in connection therewith and
net of taxes paid or reasonably estimated to be payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements), (b) in connection with any Debt Incurrence Prepayment
Event the cash proceeds received from such issuance or incurrence, net of
attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts, commissions and other customary fees and expenses actually incurred
in connection therewith, and (c) in connection with any Equity Issuance
Prepayment Event, the cash proceeds received from such issuance, net of
attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith.
“Non-Consenting Lender” has the meaning set forth in Section 11.21.
“Notes” means the promissory notes of the Borrower in favor of each of the
Lenders evidencing the Loans provided pursuant to Section 2.1, individually or
collectively, as appropriate, as such promissory notes may be amended, modified,
supplemented, extended, renewed or replaced from time to time and as evidenced
in the form of Exhibit 2.1(e).
“Notice of Borrowing” means a request by the Borrower for a Loan in the form of
Exhibit 2.1(b).
“Notice of Continuation/Conversion” means a request by the Borrower to continue
an existing Eurodollar Loan to a new Interest Period or to convert a Eurodollar
Loan to a Base Rate Loan or a Base Rate Loan to a Eurodollar Loan, in the form
of Exhibit 2.2.
“Other Taxes” has the meaning set forth in Section 3.13(b).
“Parent” has the meaning set forth in Section 11.18(a).

 

16



--------------------------------------------------------------------------------



 



“Participant” has the meaning set forth in Section 11.3(d).
“Participation Interest” means the purchase by a Lender of a participation in
any Loan as provided in Section 3.8.
“PBGC” means the Pension Benefit Guaranty Corporation and any successor thereto.
“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated), or any Governmental Authority.
“Plan” means any “employee benefit plan” (within the meaning of Section 3(3) of
ERISA) and with respect to which the Borrower, any of its Subsidiaries or any
ERISA Affiliate is (or, if such plan were terminated at such time, would under
Section 4062 or 4069 of ERISA be deemed to be) an “employer” within the meaning
of Section 3(5) of ERISA.
“PSNM Accounts Receivable Securitization” means the electric and gas accounts
receivable securitization program that was approved by the New Mexico Public
Regulation Commission in Case 3838 and was executed by the Borrower and Bank of
America, N.A. (successor by merger to Fleet National Bank), or an Affiliate
thereof, on April 8, 2003, and any amendments, replacements or extensions
thereof (so long as such amendments, replacements or extensions are not
materially less favorable to the Borrower and its Subsidiaries).
“Platform” has the meaning set forth in Section 11.1(c).
“Prepayment Amount” has the meaning set forth in Section 3.3(b).
“Prepayment Option Notice” has the meaning set forth in Section 3.3(b).
“Prime Rate” has the meaning set forth in the definition of Base Rate in this
Section 1.1.
“Prohibited Transaction” means any transaction described in (a) Section 406 of
ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or
(b) Section 4975(c) of the Code that is not exempt by reason of
Section 4975(c)(2) or 4975(d) of the Code.
“Property” means any right, title or interest in or to any property or asset of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible.
“Register” has the meaning set forth in Section 11.3(c).
“Regulations T, U and X” means Regulations T, U and X, respectively, of the
Federal Reserve Board, and any successor regulations.

 

17



--------------------------------------------------------------------------------



 



“Reportable Event” means (a) any “reportable event” within the meaning of
Section 4043(c) of ERISA for which the notice under Section 4043(a) of ERISA has
not been waived by the PBGC (including any failure to meet the minimum funding
standard of, or timely make any required installment under, Section 412 of the
Code or Section 302 of ERISA, regardless of the issuance of any waivers in
accordance with Section 412(d) of the Code), (b) any such “reportable event”
subject to advance notice to the PBGC under Section 4043(b)(3) of ERISA, (c) any
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code, and (d) a cessation of operations described
in Section 4062(e) of ERISA.
“Required Lenders” means the holders of more than 50% of the sum of (i) the
aggregate unpaid principal amount of the Loans then outstanding and (ii) the
aggregate Available Commitments of all Lenders then in effect.
“Requirement of Law” means, with respect to any Person, the organizational
documents of such Person and any Law applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is subject
or otherwise pertaining to any or all of the transactions contemplated by this
Agreement and the other Credit Documents.
“Responsible Officer” means the president, the chief executive officer, the
co-chief executive officer, the chief financial officer, any executive officer,
vice president-finance, principal accounting officer or treasurer of the
Borrower, and any other officer or similar official thereof responsible for the
administration of the obligations of the Borrower in respect of this Agreement
and the other Credit Documents.
“Sale of the Gas Assets” means the sale of the Borrower’s natural gas
transmission and distribution systems to New Mexico Gas Company, Inc. pursuant
to the terms of that certain Asset Purchase Agreement, dated as of January 12,
2008, by and among the Borrower, Continental Energy Systems LLC and New Mexico
Gas Company, Inc.
“S&P” means Standard & Poor’s Rating Service, a division of The McGraw-Hill
Companies, Inc. and its successors.
“SEC” means the Securities and Exchange Commission or any successor thereto.
“Single Employer Plan” means any Plan which is covered by Title IV of ERISA or
Section 412 of the Code, but which is not a Multiemployer Plan or Multiple
Employer Plan.
“Special Debt Incurrence Prepayment Event” has the meaning set forth in Section
3.3(b).

 

18



--------------------------------------------------------------------------------



 



“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
Contingent Obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, Contingent Obligations, of such Person and
(e) the present fair saleable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured.
“SPC” has the meaning set forth in Section 11.3(h).
“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries, and
(b) any partnership, association, joint venture or other entity in which such
person directly or indirectly through Subsidiaries has more than a 50% equity
interest at any time. Any reference to Subsidiary herein, unless otherwise
identified, shall mean a Subsidiary, direct or indirect, of the Borrower. Any
reference to a Subsidiary of the Borrower herein shall not include any
Subsidiary that is inactive, has minimal or no assets and does not generate
revenues.
“Taxes” has the meaning set forth in Section 3.13(a).
“Total Assets” means all assets of the Borrower as shown on its most recent
quarterly consolidated balance sheet, as determined in accordance with GAAP.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Loan.
“Voting Stock” means the Capital Stock of a Person that is then outstanding and
normally entitled to vote in the election of directors and other securities of
such Person convertible into or exercisable for such Capital Stock (whether or
not such securities are then currently convertible or exercisable).
“Withdrawal Liability” means liability to a Multiemployer Plan or a Multiple
Employer Plan as a result of a complete or partial withdrawal from such Plan, as
such terms are defined in Title IV of ERISA.
1.2 Computation of Time Periods and Other Definitional Provisions.
For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.” References in this Agreement to “Articles”, “Sections”, “Schedules”
or “Exhibits” shall be to Articles, Sections, Schedules or Exhibits of or to
this Agreement unless otherwise specifically provided.

 

19



--------------------------------------------------------------------------------



 



1.3 Accounting Terms/Calculation of Financial Covenants.
Except as otherwise expressly provided herein, all accounting terms used herein
or incorporated herein by reference shall be interpreted, and all financial
statements and certificates and reports as to financial matters required to be
delivered to the Administrative Agent or the Lenders hereunder shall be
prepared, in accordance with GAAP applied on a consistent basis. Notwithstanding
anything to the contrary in this Agreement, for purposes of calculation of the
financial covenants set forth in Section 7.2, all accounting determinations and
computations thereunder shall be made in accordance with GAAP as in effect as of
the date of this Agreement applied on a basis consistent with the application
used in preparing the most recent financial statements of the Borrower. In the
event that any changes in GAAP after such date are required to be applied to the
Borrower and would affect the computation of the financial covenants contained
in Section 7.2, such changes shall be followed only from and after the date this
Agreement shall have been amended to take into account any such changes.
1.4 Time.
All references to time herein shall be references to Central Standard Time or
Central Daylight Time, as the case may be, unless specified otherwise.
1.5 Rounding of Financial Covenants.
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
1.6 References to Agreements and Requirement of Laws.
Unless otherwise expressly provided herein: (a) references to organization
documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document and (b) references to
any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law.

 

20



--------------------------------------------------------------------------------



 



SECTION 2
FACILITY
2.1 Loans.
(a) Commitment. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make term loans (each a “Loan” and, collectively, the
“Loans”) in Dollars to the Borrower, at any time and from time to time during
the Availability Period, but in any event, except with respect to Mandatory
Borrowings, on no more than two occasions, in an amount not to exceed the amount
of the Available Commitment of such Lender. The Loans may from time to time be
Eurodollar Loans or Base Rate Loans, as determined by the Borrower and notified
to the Administrative Agent in accordance with Sections 2.1(b) and 2.2. To the
extent that, on the last day of the Availability Period, there remains any
Available Commitments, all Commitments shall terminate on such date and the
Lenders shall no longer be obligated to make Loans to the Borrower thereafter.
Loans that are repaid or prepaid may not be reborrowed.
(b) Method of Borrowing for Loans. Other than with respect to Mandatory
Borrowings, by no later than 11:00 a.m. (i) on the date of the requested
Borrowing of Loans that will be Base Rate Loans and (ii) three Business Days
prior to the date of the requested Borrowing of Loans that will be Eurodollar
Loans, the Borrower shall telephone the Administrative Agent as well as submit a
written Notice of Borrowing in the form of Exhibit 2.1(b) to the Administrative
Agent setting forth (A) the amount requested, (B) the Borrowing Date, (C) the
Type of Loan, (D) with respect to Loans that will be Eurodollar Loans, the
Interest Period applicable thereto, and (E) certification that the Borrower has
complied in all respects with Section 5. If the Borrower shall fail to specify
(1) an Interest Period in the case of a Eurodollar Loan, then such Eurodollar
Loan shall be deemed to have an Interest Period of one month or (2) the Type of
Loan requested, then such Loan shall be deemed to be a Base Rate Loan.
(c) Funding of Loans. Upon receipt of a Notice of Borrowing (or in the case of
any Mandatory Borrowing, receipt of written notice from the Arrangers), the
Administrative Agent shall promptly inform the Lenders as to the terms thereof.
Each such Lender shall make its pro rata share of the requested Borrowing
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Notice of Borrowing. Upon satisfaction of the
conditions set forth in Section 5 (except with respect to any Mandatory
Borrowing), the amount of the requested Borrowing will then be made available to
the Borrower by the Administrative Agent either by (i) crediting the account of
the Borrower on the books of the Administrative Agent with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.
(d) Voluntary Reductions of Commitments. Upon at least three Business Days’
notice, the Borrower shall have the right to permanently terminate or reduce the
Commitments of the Lenders at any time or from time to time; provided that each
partial reduction shall be in an aggregate amount at least equal to $5,000,000
and in integral multiples of $1,000,000 above such amount.
(e) Notes. At the request of any Lender, the Loans made by such Lender shall be
evidenced by a duly executed promissory note of the Borrower to such Lender in
substantially the form of Exhibit 2.1(e).

 

21



--------------------------------------------------------------------------------



 



(f) Mandatory Borrowings. At any time on or after the occurrence of either (i)
any downgrade of the Debt Ratings of the Borrower by S&P to a Debt Rating below
the Debt Rating of the Borrower on the Closing Date or (ii) a downgrade of the
Debt Rating of the Borrower by Moody’s below Baa3, any Arranger may require that
the Borrower make a Borrowing of Loans hereunder (any such borrowing, a
“Mandatory Borrowing”) by such Arranger providing written notice to the
Administrative Agent and the Borrower by no later than 11:00 a.m. on the date of
the requested Mandatory Borrowing, which notice shall set forth the amount of
the Borrowing and the Borrowing Date. Mandatory Borrowings shall be made in
accordance with Section 2.1(c) and notwithstanding (A) the amount of Mandatory
Borrowing may not comply with the minimum amount for borrowings of Loans
otherwise required hereunder, (B) the failure of any conditions specified in
Section 5.1 to have been satisfied or (C) the existence of a Default or an Event
of Default. All Loans made pursuant to any Mandatory Borrowing shall initially
be Base Rate Loans, however, thereafter all or any portion of such Loans may be
converted to Eurodollar Loans in accordance with the terms of Section 2.2.
2.2 Continuations and Conversions.
Subject to the terms below, the Borrower shall have the option, on any Business
Day prior to the Maturity Date, to continue existing Eurodollar Loans for a
subsequent Interest Period, to convert Base Rate Loans into Eurodollar Loans or
to convert Eurodollar Loans into Base Rate Loans. By no later than 11:00 a.m.
(a) on the date of the requested conversion of a Eurodollar Loan to a Base Rate
Loan and (b) three Business Days prior to the date of the requested continuation
of a Eurodollar Loan or conversion of a Base Rate Loan to a Eurodollar Loan, the
Borrower shall provide telephonic notice to the Administrative Agent, followed
promptly by a written Notice of Continuation/Conversion in the form of
Exhibit 2.2, setting forth whether the Borrower wishes to continue or convert
such Loans. Notwithstanding anything herein to the contrary, (A) except as
provided in Section 3.11, Eurodollar Loans may only be continued or converted
into Base Rate Loans on the last day of the Interest Period applicable thereto,
(B) Eurodollar Loans may not be continued nor may Base Rate Loans be converted
into Eurodollar Loans during the existence and continuation of a Default or an
Event of Default and (C) any request to continue a Eurodollar Loan that fails to
comply with the terms hereof or any failure to request a continuation of a
Eurodollar Loan at the end of an Interest Period shall be deemed a request to
convert such Eurodollar Loan to a Base Rate Loan on the last day of the
applicable Interest Period.
2.3 Minimum Amounts.
Each request for a borrowing, conversion or continuation shall be subject to the
requirements that (a) each Eurodollar Loan shall be in a minimum amount of
$5,000,000 and in integral multiples of $1,000,000 in excess thereof, (b) except
with respect to Mandatory Borrowings, each Base Rate Loan shall be in a minimum
amount of $3,000,000 and in integral multiples of $100,000 in excess thereof (or
the remaining amount of outstanding Loans) and (c) no more than three Eurodollar
Loans shall be outstanding hereunder at any one time. For the purposes of this
Section 2.3, separate Eurodollar Loans that begin and end on the same date, as
well as Eurodollar Loans that begin and end on different dates, shall all be
considered as separate Eurodollar Loans.

 

22



--------------------------------------------------------------------------------



 



2.4 Evidence of Debt.
The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to its Borrower Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.
SECTION 3
GENERAL PROVISIONS APPLICABLE
TO LOANS
3.1 Interest.
(a) Interest Rate. Subject to Section 3.1(b), (i) all Base Rate Loans shall
accrue interest at a rate per annum equal to the Base Rate plus the Applicable
Percentage and (ii) all Eurodollar Loans shall accrue interest at a rate per
annum equal to the Eurodollar Rate plus the Applicable Percentage.
(b) Default Rate of Interest.
(i) After the occurrence, and during the continuation, of an Event of Default
pursuant to Section 9.1(a), the principal of and, to the extent permitted by
Law, interest on the Loans and any other amounts owing hereunder or under the
other Credit Documents (including, without limitation, fees and expenses) shall
bear interest, payable on demand, at the Default Rate.
(ii) After the occurrence, and during the continuation, of an Event of Default
(other than an Event of Default pursuant to Section 9.1(a)), at the request of
the Required Lenders, the principal of and, to the extent permitted by Law,
interest on the Loan and any other amounts owing hereunder or under the other
Credit Documents (including, without limitation, fees and expenses) shall bear
interest, payable on demand, at the Default Rate.
(c) Interest Payments. Interest on Loans shall be due and payable in arrears on
each Interest Payment Date.

 

23



--------------------------------------------------------------------------------



 



3.2 Payments Generally.
(a) No Deductions; Place and Time of Payments. All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein. The Administrative
Agent will promptly distribute to each Lender its pro rata share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.
(b) Payment Dates. Subject to the definition of “Interest Period,” if any
payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.
(c) Advances by Administrative Agent. Unless the Borrower or any Lender has
notified the Administrative Agent, prior to the time any payment is required to
be made by it to the Administrative Agent hereunder, that the Borrower or such
Lender, as the case may be, will not make such payment, the Administrative Agent
may assume that the Borrower or such Lender, as the case may be, has timely made
such payment and may (but shall not be so required to), in reliance thereon,
make available a corresponding amount to the Person entitled thereto. If and to
the extent that such payment was not in fact made to the Administrative Agent in
immediately available funds, then:
(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Federal Funds Rate from time to time in effect; and
(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to such Borrowing.
Nothing herein shall be deemed to relieve any Lender from its obligation to
fulfill its Commitment or to prejudice any rights which the Administrative Agent
or the Borrower may have against any Lender as a result of any default by such
Lender hereunder.

 

24



--------------------------------------------------------------------------------



 



A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.
(d) Several Obligations. The obligations of the Lenders hereunder to make Loans
and to fund or purchase Participation Interests are several and not joint. The
failure of any Lender to make any Loan or to fund or purchase any Participation
Interest on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or fund or
purchase its Participation Interest.
(e) Funding Offices. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
3.3 Prepayments.
(a) Voluntary Prepayments. The Borrower shall have the right to prepay the Loans
in whole or in part from time to time without premium or penalty; provided,
however, that (i) all prepayments under this Section 3.3(a) shall be subject to
Section 3.14, (ii) Eurodollar Loans may only be prepaid on three Business Days’
prior written notice to the Administrative Agent and (iii) each such partial
prepayment shall be in the minimum principal amount of $5,000,000 and integral
multiples of $1,000,000 or, if less than such minimum amounts, the entire
principal amount thereof then outstanding. Amounts prepaid pursuant to this
Section 3.3(a) shall be applied as the Borrower may elect; provided, however, if
the Borrower fails to specify, such prepayment shall be applied by the
Administrative Agent, subject to Section 3.7, in such manner as it deems
reasonably appropriate. Amounts prepaid pursuant to this Section 3.3(a) may not
be reborrowed.
(b) Mandatory Prepayments.
(i) If on any date the Borrower or any of its Subsidiaries shall receive any Net
Cash Proceeds from any Asset Sale Prepayment Event or Equity Issuance Prepayment
Event, then an amount equal to 100% of such Net Cash Proceeds shall be applied
on such date toward the prepayment of the Loans and the reduction of the
Commitments as set forth in Section 3.3(b)(iii). If on any date the Borrower or
any of its Subsidiaries shall receive any Net Cash Proceeds from any Debt
Incurrence Prepayment Event, then within 5 Business Days after receipt of such
Net Cash Proceeds, the Borrower shall prepay the Loans and/or reduce the amount
of the Commitments in an amount equal to 100% of such Net Cash Proceeds as set
forth in Section 3.3(b)(iii); provided, however, that with respect to the first
$350,000,000 of Indebtedness issued or incurred by the Borrower or any of its
Subsidiaries after the Closing Date (the “Special Debt Incurrence Prepayment
Event”), the Borrower shall only be required to prepay the Loans and/or reduce
the Commitments in an amount equal to 43% of such Net Cash Proceeds as set forth
in Section 3.3(b)(iii).

 

25



--------------------------------------------------------------------------------



 



(ii) Amounts to be applied in connection with prepayments and Commitment
reductions made pursuant to this Section 3.3(b) shall be applied, first, to the
prepayment of the Loans in accordance with Section 3.7 and, second, to reduce
permanently the Commitments. The application of any prepayment pursuant to this
Section 3.3(b) shall be made, first, to Base Rate Loans and, second, to
Eurodollar Loans. Each prepayment of the Loans under this Section 3.3(b) shall
be accompanied by accrued interest to the date of such prepayment on the amount
prepaid.
(iii) Notwithstanding anything to the contrary in Section 3.3(b)(iii) or in
Section 3.7, with respect to the amount of Net Cash Proceeds received in
connection with any Special Debt Incurrence Prepayment Event (the “Prepayment
Amount”), the Borrower will, in lieu of applying such amount to the prepayment
of the Loans and the reduction of Commitments as provided in clause (ii) above,
on the date specified in Section 3.3(b)(i) for such prepayment, give the
Administrative Agent telephonic notice (promptly confirmed in writing)
requesting that the Administrative Agent prepare and provide to each Lender a
notice (each, a “Prepayment Option Notice”) as described below. As promptly as
practicable after receiving such notice from the Borrower, the Administrative
Agent will send to each Lender a Prepayment Option Notice, which shall be in the
form of Exhibit 3.3(b)(iii), and shall include an offer by the Borrower to
prepay and/or reduce on the date (each a “Mandatory Prepayment Date”) that is 10
Business Days after the date of the Prepayment Option Notice, the relevant Loans
and/or relevant Commitments of such Lender by an amount equal to the portion of
the Prepayment Amount indicated in such Lender’s Prepayment Option Notice as
being applicable to such Lender’s Loans and Commitments. On the Mandatory
Prepayment Date, the Borrower shall pay to the relevant Lenders the aggregate
amount necessary to prepay that portion of the outstanding relevant Loans and/or
to reduce that portion of the outstanding relevant Commitments in respect of
which such Lenders have accepted prepayment as described above and the Borrower
shall be entitled to retain the remaining portion of the Prepayment Amount not
accepted by the relevant Lenders.
(iv) All prepayments pursuant to this Section 3.3(b) shall be subject to
Section 3.14.
3.4 Fees.
(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee for the period from and including
the Closing Date to and including the last day of the Availability Period,
computed at the Applicable Percentage for commitment fees determined from day to
day on the average daily amount of the Available Commitment of such Lender at
the end of each day during the period for which payment is made, payable in
arrears on the last Business Day of each Fiscal Quarter and the first Business
Day following the end of the Availability Period (or, if earlier, the date on
which all of the Commitments shall have been reduced to zero), commencing on the
first of such dates to occur after the Closing Date.

 

26



--------------------------------------------------------------------------------



 



(b) Funding Fees. The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a funding fee (the “Funding Fees”) equal to the product
of (i) the aggregate principal amount of Loans borrowed by the Borrower on each
Borrowing Date from such Lender multiplied by (ii) the Applicable Percentage for
Funding Fees on such Borrowing Date. The Funding Fees shall be due and payable
on each Borrowing Date.
(c) Duration Fees. The Borrower agrees to pay to the Administrative Agent, for
the account of each Lender a duration fee equal to the product of (i) the sum of
(x) the Available Commitment of such Lender and (y) the aggregate outstanding
principal amount of Loans held by such Lender, in each case on December 31, 2008
multiplied by (ii) the Applicable Percentage for duration fees on December 31,
2008. The durations fees shall be due and payable on December 31, 2008
(d) Administrative Fees. The Borrower agrees to pay to the Administrative Agent,
for its own account, an annual administrative fee as agreed to between the
Borrower and the Administrative Agent in the Fee Letter.
3.5 Payment in full at Maturity.
On the Maturity Date, the entire outstanding principal balance of all Loans,
together with accrued but unpaid interest and all fees and other sums owing
under the Credit Documents, shall be due and payable in full, unless accelerated
sooner pursuant to Section 9.2; provided that if the Maturity Date is not a
Business Day, then such principal, interest, fees and other sums shall be due
and payable in full on the next preceding Business Day.
3.6 Computations of Interest and Fees.
(a) Calculation of Interest and Fees. Except for Base Rate Loans that are based
upon the Prime Rate, in which case interest shall be computed on the basis of
the actual number of days elapsed over a year of 365 or 366 days, as the case
may be, all computations of interest and fees hereunder shall be made on the
basis of the actual number of days elapsed over a year of 360 days. Interest
shall accrue from and including the first date of Borrowing (or continuation or
conversion) to but excluding the last day occurring in the period for which such
interest is payable. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
(b) Usury. It is the intent of the Lenders and the Borrower to conform to and
contract in strict compliance with applicable usury Law from time to time in
effect. All agreements between the Lenders and the Borrower are hereby limited
by the provisions of this subsection which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral. In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity of any Borrower Obligation), shall
the interest taken, reserved, contracted for, charged, or received under this
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable Law.

 

27



--------------------------------------------------------------------------------



 



If, from any possible construction of any of the Credit Documents or any other
document, interest would otherwise be payable in excess of the maximum
nonusurious amount, any such construction shall be subject to the provisions of
this subsection and such documents shall be automatically reduced to the maximum
nonusurious amount permitted under applicable Law, without the necessity of
execution of any amendment or new document. If any Lender shall ever receive
anything of value which is characterized as interest on the Loans under
applicable Law and which would, apart from this provision, be in excess of the
maximum nonusurious amount, an amount equal to the amount which would have been
excessive interest shall, without penalty, be applied to the reduction of the
principal amount owing on the Loans and not to the payment of interest, or
refunded to the Borrower or the other payor thereof if and to the extent such
amount which would have been excessive exceeds such unpaid principal amount of
the Loans. The right to demand payment of the Loans or any other Indebtedness
evidenced by any of the Credit Documents does not include the right to
accelerate the payment of any interest which has not otherwise accrued on the
date of such demand, and the Lenders do not intend to charge or receive any
unearned interest in the event of such demand. All interest paid or agreed to be
paid to the Lenders with respect to the Loans shall, to the extent permitted by
applicable Law, be amortized, prorated, allocated, and spread throughout the
full stated term (including any renewal or extension) of the Loans so that the
amount of interest on account of the Loans does not exceed the maximum
nonusurious amount permitted by applicable Law.
3.7 Pro Rata Treatment.
Except to the extent otherwise provided herein, including Section 3.3(b)(iii),
each Borrowing, each payment or prepayment of principal of any Loan, each
payment of interest, each payment of fees (other than administrative fees paid
to the Administrative Agent), each conversion or continuation of any Loan and
each reduction in the Commitments, shall be allocated pro rata among the
relevant Lenders in accordance with their pro rata share according to the
respective sum of (i) the outstanding principal amounts of the Loans then held
by the Lenders and (ii) the aggregate Available Commitments then held by the
Lenders; provided that, if any Lender shall have failed to pay its pro rata
share of any Loan or fund or purchase its Participation Interest, then any
amount to which such Lender would otherwise be entitled pursuant to this
Section 3.7 shall instead be payable to the Administrative Agent until the share
of such Loan or such Participation Interest not funded or purchased by such
Lender has been repaid. In the event any principal, interest, fee or other
amount paid to any Lender pursuant to this Agreement or any other Credit
Document is rescinded or must otherwise be returned by the Administrative Agent,
(a) such principal, interest, fee or other amount that had been satisfied by
such payment shall be revived, reinstated and continued in full force and effect
as if such payment had not occurred and (b) such Lender shall, upon the request
of the Administrative Agent, repay to the Administrative Agent the amount so
paid to such Lender, with interest for the period commencing on the date such
payment is returned by the Administrative Agent until the date the
Administrative Agent receives such repayment at a rate per annum equal to the
Federal Funds Rate if repaid within two (2) Business Days after such request and
thereafter at a rate per annum equal to the Base Rate.

 

28



--------------------------------------------------------------------------------



 



3.8 Sharing of Payments.
The Lenders agree among themselves that, except to the extent otherwise provided
herein, in the event that any Lender shall obtain payment in respect of any Loan
or any other obligation owing to such Lender under this Agreement through the
exercise of a right of setoff, banker’s lien or counterclaim, or pursuant to a
secured claim under Section 506 of the Bankruptcy Code or other security or
interest arising from, or in lieu of, such secured claim, received by such
Lender under any applicable Debtor Relief Law or other similar Law or otherwise,
or by any other means, in excess of its pro rata share of such payment as
provided for in this Agreement, such Lender shall promptly pay in cash or
purchase from the other Lenders a participation in such Loans and other
obligations in such amounts, and make such other adjustments from time to time,
as shall be equitable to the end that all Lenders share such payment in
accordance with their pro rata shares. The Lenders further agree among
themselves that if payment to a Lender obtained by such Lender through the
exercise of a right of setoff, banker’s lien, counterclaim or other event as
aforesaid shall be rescinded or must otherwise be returned, each Lender which
shall have shared the benefit of such payment shall, by payment in cash or a
repurchase of a participation theretofore sold, return its share of that benefit
(together with its share of any accrued interest payable with respect thereto)
to each Lender whose payment shall have been rescinded or otherwise returned.
The Borrower agrees that (a) any Lender so purchasing such a participation may,
to the fullest extent permitted by Law, exercise all rights of payment,
including setoff, banker’s lien or counterclaim, with respect to such
participation as fully as if such Lender were a holder of such Loan or other
obligation in the amount of such participation and (b) the Borrower Obligations
that have been satisfied by a payment that has been rescinded or otherwise
returned shall be revived, reinstated and continued in full force and effect as
if such payment had not occurred. Except as otherwise expressly provided in this
Agreement, if any Lender or the Administrative Agent shall fail to remit to any
other Lender an amount payable by such Lender or the Administrative Agent to
such other Lender pursuant to this Agreement on the date when such amount is
due, such payments shall be made together with interest thereon for each date
from the date such amount is due until the date such amount is paid to the
Administrative Agent or such other Lender at a rate per annum equal to the
Federal Funds Rate. If under any applicable Debtor Relief Law or other similar
Law, any Lender receives a secured claim in lieu of a setoff to which this
Section 3.8 applies, such Lender shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Lenders under this Section 3.8 to share in the benefits of any recovery
on such secured claim.
3.9 Capital Adequacy.
If any Lender determines that the introduction after the Closing Date of any
Law, rule or regulation or other Requirement of Law regarding capital adequacy
or any change therein or in the interpretation thereof, or compliance by such
Lender (or its Lending Office) therewith, has or would have the effect of
reducing the rate of return on the capital or assets of such Lender or any
corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender’s desired return on capital), then from time to
time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction.

 

29



--------------------------------------------------------------------------------



 



3.10 Eurodollar Provisions.
If the Administrative Agent determines (which determination shall be conclusive
and binding upon the Borrower) in connection with any request for a Eurodollar
Loan or a conversion to or continuation thereof that (i) deposits in Dollars are
not being offered to banks in the applicable offshore interbank market for the
applicable amount and Interest Period of such Eurodollar Loan, (ii) adequate and
reasonable means do not exist for determining the Eurodollar Rate for such
Eurodollar Loan, or (iii) the Eurodollar Rate for such Eurodollar Loan does not
adequately and fairly reflect the cost to the Lenders of funding such Eurodollar
Loan, the Administrative Agent will promptly notify the Borrower and the
Lenders. Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended until the Administrative Agent revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending Notice
of Borrowing or Notice of Continuation/Conversion with respect to Eurodollar
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of or, to the extent permitted hereunder, conversion
into a Base Rate Loan in the amount specified therein.
3.11 Illegality.
If any Lender determines that any Requirement of Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Loans, or
materially restricts the authority of such Lender to purchase or sell, or to
take deposits of Dollars in the London interbank market, or to determine or
charge interest rates based upon the Eurodollar Rate, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligation of
such Lender to make or continue Eurodollar Loans or to convert Base Rate Loans
to Eurodollar Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand to the Borrower from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Loans of such Lender to
Base Rate Loans, either on the last day of the Interest Period thereof, if such
Lender may lawfully continue to maintain such Eurodollar Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans. Upon any such prepayment or conversion, the Borrower shall
also pay interest on the amount so prepaid or converted, together with any
amounts due with respect thereto pursuant to Section 3.14.
3.12 Requirements of Law; Reserves on Eurodollar Loans.
(a) Changes in Law. If any Lender determines that as a result of the
introduction of or any change in, or in the interpretation of, any Requirement
of Law, or such Lender’s compliance therewith, there shall be any increase in
the cost to such Lender of agreeing to make or making, funding or maintaining
Eurodollar Loans, or a reduction in the amount received or receivable by such
Lender in connection with any of the foregoing (excluding for purposes of this
Section 3.12 any such increased costs or reduction in amount resulting from
(i) Taxes or Other Taxes (as to which Section 3.13 shall govern) and (ii)
reserve requirements contemplated by subsection (b) below), then from time to
time, upon demand of such Lender (through the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction in yield.

 

30



--------------------------------------------------------------------------------



 



(b) Reserves. The Borrower shall pay to each Lender (to the extent such Lender
has not otherwise been compensated therefor hereunder), as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurodollar funds or deposits (currently known as
“Eurodollar liabilities”), additional interest on the unpaid principal amount of
each Eurodollar Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent demonstrable error), which shall be due
and payable on each date on which interest is payable on such Loan; provided
that the Borrower shall have received at least 15 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 15 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 15 days from receipt of
such notice.
3.13 Taxes.
(a) Payment of Taxes. Any and all payments by the Borrower to or for the account
of the Administrative Agent or any Lender under any Credit Document shall be
made free and clear of and without deduction for any and all present or future
income, stamp or other taxes, duties, levies, imposts, deductions, assessments,
fees, withholdings or similar charges, and all liabilities with respect thereto,
but excluding, in the case of the Administrative Agent and each Lender, taxes
imposed on or measured by its net income, and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which the Administrative Agent or such Lender, as the
case may be, is organized or maintains its Lending Office (all such non-excluded
present or future income, stamp or other taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and liabilities
being hereinafter referred to as “Taxes”). If the Borrower shall be required by
any Requirement of Law to deduct any Taxes from or in respect of any sum payable
under any Credit Document to the Administrative Agent or any Lender, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.13(a)), the Administrative Agent or such Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other Governmental Authority in accordance with applicable Requirements of
Law, and (iv) within 30 days after the date of such payment, the Borrower shall
furnish to the Administrative Agent (which shall forward the same to such
Lender, if applicable) the original or a certified copy of a receipt evidencing
payment thereof, to the extent such receipt is issued therefor, or other written
proof of payment thereof that is reasonably satisfactory to the Administrative
Agent.
(b) Additional Taxes. In addition, the Borrower agrees to pay any and all
present or future stamp, court or documentary taxes and any other excise or
property taxes or charges or similar levies which arise from any payment made
under any Credit Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Credit
Document (hereinafter referred to as “Other Taxes”).

 

31



--------------------------------------------------------------------------------



 



(c) No Deduction for Taxes. If the Borrower shall be required to deduct or pay
any Taxes or Other Taxes from or in respect of any sum payable under any Credit
Document to the Administrative Agent or any Lender, the Borrower shall also pay
to the Administrative Agent (for the account of such Lender) or to such Lender,
at the time interest is paid, such additional amount that such Lender specifies
as necessary to preserve the after-tax yield (after factoring in all taxes,
including taxes imposed on or measured by net income) such Lender would have
received if such Taxes or Other Taxes had not been imposed.
(d) Indemnification. The Borrower agrees to indemnify the Administrative Agent
and each Lender for (i) the full amount of Taxes and Other Taxes (including any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section 3.13(d)) paid by the Administrative Agent and such Lender,
and (ii) any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto.
(e) Exemption from Taxes. In the case of any payment hereunder or under any
other Credit Document by or on behalf of the Borrower through an account or
branch outside the United States, or on behalf of the Borrower by a payor that
is not a United States person, if the Borrower determines that no taxes are
payable in respect thereof, the Borrower shall furnish, or shall cause such
payor to furnish, to the Administrative Agent, an opinion of counsel reasonably
acceptable to the Administrative Agent stating that such payment is exempt from
Taxes. For purposes of this subsection (e), the terms “United States” and
“United States person” shall have the meanings specified in Section 7701 of the
Code.
(f) Foreign Lenders. Each Lender that is a foreign corporation, foreign
partnership or foreign trust within the meaning of the Code (a “Foreign Lender”)
shall deliver to the Administrative Agent, prior to receipt of any payment
subject to withholding under the Code, two duly signed completed copies of
either IRS Form W-8BEN or any successor thereto (relating to such Lender and
entitling it to an exemption from, or reduction of, withholding tax on all
payments to be made to such Lender by the Borrower pursuant to this Agreement),
as appropriate, or IRS Form W-8ECI or any successor thereto (relating to all
payments to be made to such Lender by the Borrower pursuant to this Agreement)
or such other evidence satisfactory to the Borrower and the Administrative Agent
that such Lender is entitled to an exemption from, or reduction of, United
States withholding tax. Thereafter and from time to time, each such Lender shall
(i) promptly submit to the Administrative Agent such additional duly completed
and signed copies of one of such forms (or such successor forms as shall be
adopted from time to time by the relevant United States taxing authorities), as
appropriate, as may reasonably be requested by the Borrower or the
Administrative Agent and then be available under then current United States Laws
and regulations to avoid, or such evidence as is satisfactory to the Borrower
and the Administrative Agent of any available

 

32



--------------------------------------------------------------------------------



 



exemption from or reduction of, United States withholding taxes in respect of
all payments to be made to such Lender by the Borrower pursuant to this
Agreement, (ii) promptly notify the Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (iii) take such steps as shall not be materially disadvantageous
to it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re-designation of its Lending Office) to avoid any
Requirement of Law that the Borrower make any deduction or withholding for taxes
from amounts payable to such Lender. If the forms or other evidence provided by
such Lender at the time such Lender first becomes a party to this Agreement
indicate a United States interest withholding tax rate in excess of zero,
withholding tax at such rate shall be considered excluded from Taxes unless and
until such Lender provides the appropriate forms certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate only shall be considered
excluded from Taxes for periods governed by such forms; provided, however, that,
if at the date of any assignment pursuant to which a Lender becomes a party to
this Agreement, the assignor Lender was entitled to payments under
Section 3.13(a) in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includable in Taxes) United States withholding tax, if any,
applicable with respect to the assignee Lender on such date. If such Lender
fails to deliver the above forms or other evidence, then the Administrative
Agent may withhold from any interest payment to such Lender an amount equal to
the applicable withholding tax imposed by Sections 1441 and 1442 of the Code,
without reduction. If any Governmental Authority asserts that the Administrative
Agent did not properly withhold any tax or other amount from payments made in
respect of such Lender, such Lender shall indemnify the Administrative Agent
therefor, including all penalties and interest, any taxes imposed by any
jurisdiction on the amounts payable to the Administrative Agent under this
Section 3.13(f), and costs and expenses (including the reasonable fees and
expenses of legal counsel) of the Administrative Agent. For any period with
respect to which a Lender has failed to provide the Borrower with the above
forms or other evidence (other than if such failure is due to a change in the
applicable Law, or in the interpretation or application thereof, occurring after
the date on which such form or other evidence originally was required to be
provided or if such form or other evidence otherwise is not required), such
Lender shall not be entitled to indemnification under subsection (a) or (c) of
this Section 3.13 with respect to Taxes imposed by the United States by reason
of such failure; provided, however, that should a Lender become subject to Taxes
because of its failure to deliver such form or other evidence required
hereunder, the Borrower shall take such steps as such Lender shall reasonably
request to assist such Lender in recovering such Taxes. The obligation of the
Lenders under this Section 3.13(f) shall survive the payment of all Borrower
Obligations and the resignation or replacement of the Administrative Agent.
(g) Reimbursement. In the event that an additional payment is made under
Section 3.13(a) or (c) for the account of any Lender and such Lender, in its
reasonable judgment, determines that it has finally and irrevocably received or
been granted a credit against or release or remission for, or repayment of, any
tax paid or payable by it in respect of or calculated with reference to the
deduction or withholding giving rise to such payment, such Lender shall, to the
extent that it determines that it can do so without prejudice to the retention
of the amount of such credit, relief, remission or repayment, pay to the
Borrower such amount as such Lender shall, in its reasonable judgment, have
determined to be attributable to such deduction or withholding and which will
leave such Lender (after such payment) in no worse position than it would have
been in if the Borrower had not been required to make such deduction or
withholding. Nothing herein contained shall interfere with the right of a Lender
to arrange its tax affairs in whatever manner it thinks fit nor oblige any
Lender to claim any tax credit or to disclose any information relating to its
tax affairs or any computations in respect thereof or require any Lender to do
anything that would prejudice its ability to benefit from any other credits,
reliefs, remissions or repayments to which it may be entitled.

 

33



--------------------------------------------------------------------------------



 



3.14 Compensation.
Upon the written demand of any Lender, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a) any continuation, conversion, payment or prepayment of any Eurodollar Loan
on a day other than the last day of the Interest Period for such Eurodollar Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or
(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Eurodollar Loan) to prepay, borrow, continue or convert any
Eurodollar Loan on the date or in the amount previously requested by the
Borrower.
The amount each such Lender shall be compensated pursuant to this Section 3.14
shall include, without limitation, (i) any loss incurred by such Lender in
connection with the re-employment of funds prepaid, repaid, not borrowed or
paid, as the case may be and (ii) any reasonable out-of-pocket expenses
(including the reasonable fees and expenses of legal counsel) incurred and
reasonably attributable thereto.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.14, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Eurodollar Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such Eurodollar Loan was in fact so funded.
3.15 Determination and Survival of Provisions.
All determinations by the Administrative Agent or a Lender of amounts owing
under Sections 3.9 through 3.14, inclusive, shall, absent manifest error, be
conclusive and binding on the parties hereto and all amounts owing thereunder
shall be due and payable within ten Business Days of demand therefor. In
determining such amount, the Administrative Agent or such Lender may use any
reasonable averaging and attribution methods. Section 3.9 through 3.14,
inclusive, shall survive the termination of this Agreement and the payment of
all Borrower Obligations.

 

34



--------------------------------------------------------------------------------



 



SECTION 4
CONDITIONS PRECEDENT TO CLOSING
4.1 Closing Conditions.
The obligation of the Lenders to enter into this Agreement and make the initial
Loans is subject to satisfaction of the following conditions:
(a) Executed Credit Documents. Receipt by the Administrative Agent of duly
executed copies of: (i) this Agreement, (ii) the Notes, and (iii) all other
Credit Documents, each in form and substance reasonably acceptable to the
Arrangers and the Lenders in their sole discretion.
(b) Authority Documents. Receipt by the Administrative Agent of the following:
(i) Organizational Documents. Copies of the articles of incorporation of the
Borrower certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
formation and copies of the bylaws of the Borrower certified by a secretary or
assistant secretary (or the equivalent) of the Borrower to be true and correct
as of the Closing Date.
(ii) Resolutions. Copies of resolutions of the board of directors of the
Borrower approving and adopting this Agreement and the other Credit Documents to
which it is a party, the transactions contemplated herein and therein and
authorizing execution and delivery hereof and thereof, certified by a secretary
or assistant secretary (or the equivalent) of the Borrower to be true and
correct and in full force and effect as of the Closing Date.
(iii) Good Standing. Copies of certificates of good standing, existence or its
equivalent with respect to the Borrower certified as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
formation.
(iv) Incumbency. An incumbency certificate of the Borrower certified by a
secretary or assistant secretary (or the equivalent) of the Borrower to be true
and correct as of the Closing Date.
(c) Opinions of Counsel. Receipt by the Administrative Agent of opinions of
counsel from outside counsel to the Borrower, in form and substance acceptable
to the Administrative Agent, addressed to the Administrative Agent and the
Lenders and dated as of the Closing Date.
(d) Material Adverse Change. Since December 31, 2007, there shall not have
occurred any event or condition that has had or could reasonably be expected to
have a Material Adverse Change.

 

35



--------------------------------------------------------------------------------



 



(e) Information and Projections. The “Information” and the “Projections” (each
as defined in the Commitment Letter), taken as a whole, provided to the
Arrangers prior to April 27, 2008 shall not be misleading or incorrect in any
material respect and the Arrangers shall not have become aware of or have
discovered new information or developments (by means of continuing review or
otherwise) concerning conditions or events previously disclosed to them that is
inconsistent in any material adverse respect with the “Information” or
“Projections” provided to them prior to such date.
(f) Litigation. There shall not exist any material order, decree, judgment,
ruling or injunction or any material pending or threatened action, suit,
investigation or proceeding against the Borrower or any of its Subsidiaries
except as represented to date.
(g) Consents. All necessary governmental, shareholder and third party consents
and approvals, if any, with respect to this Agreement and the Credit Documents
and the transactions contemplated herein and therein have been received and no
condition or Requirement of Law exists which would reasonably be likely to
restrain, prevent or impose any material adverse conditions on the transactions
contemplated hereby and by the other Credit Documents.
(h) Officer’s Certificates. Receipt by the Administrative Agent of a certificate
or certificates executed by an Authorized Officer of the Borrower as of the
Closing Date stating that (i) the Borrower and each of its Subsidiaries are in
compliance in all material respects with all existing material financial
obligations and all material Requirements of Law, (ii) there does not exist any
material order, decree, judgment, ruling or injunction or any material pending
or threatened action, suit, investigation or proceeding against the Borrower or
any of its Subsidiaries, (iii) the financial statements and information
delivered to the Administrative Agent on or before the Closing Date were
prepared in good faith and in accordance with GAAP and (iv) immediately after
giving effect to this Agreement, the other Credit Documents and all the
transactions contemplated herein or therein to occur on such date, (A) the
Borrower is Solvent, (B) no Default or Event of Default exists, (C) all
representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects, (D) since December 31,
2007, there shall not have occurred any event or condition that has had or could
reasonably be expected to have a Material Adverse Change, (E) the Borrower shall
have not syndicated or issued, attempted to syndicate or issue, announced or
authorized the announcement of, or engaged in discussions concerning the
syndication or issuance of any debt facility or debt security of the Borrower,
including renewals thereof, other than the Facility, the proposed offering of
$350,000,000 of long-term debt securities by the Borrower and the proposed
execution and delivery of the Letter of Credit Facility by the Borrower, (F) the
“Information” and the “Projections” (each as defined in the Commitment Letter),
taken as a whole, provided to the Arrangers prior to April 27, 2008 shall not be
misleading or incorrect in any material respect and the Arrangers shall have not
have become aware of or have discovered new information or developments (by
means of continuing review or otherwise) concerning conditions or events
previously disclosed to them that is inconsistent in any material adverse
respect with the “Information” or “Projections” provided to them prior to such
date, (G) the Borrower is in compliance with each of the financial covenants set
forth in Section 7.2, as of March 31, 2008, as demonstrated in Covenant
Compliance Worksheet attached to such certificate, (H) the Borrower is in
compliance with Section 7.7, and (I) the Borrower has obtained prior to the
Closing Date all applicable regulatory approvals to issue and sell an additional
$200,000,000 of debt securities.

 

36



--------------------------------------------------------------------------------



 



(i) Syndication. The Borrower shall have not syndicated or issued, attempted to
syndicate or issue, announced or authorized the announcement of, or engaged in
discussions concerning the syndication or issuance of any debt facility or debt
security of the Borrower, including renewals thereof, other than the Facility,
the proposed offering of $350,000,000 of long-term debt securities by the
Borrower and the proposed execution and delivery of the Letter of Credit
Facility by the Borrower.
(j) Fees and Expenses. Unless waived by the Person entitled thereto, payment by
the Borrower of all fees and expenses owed by the Borrower to the Administrative
Agent, the Arrangers and the Lenders on or before the Closing Date, including,
without limitation, as set forth in the Commitment Letter and the Fee Letter.
(k) Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender.
SECTION 5
CONDITIONS TO ALL EXTENSIONS OF CREDIT
5.1 Funding Requirements.
In addition to the conditions precedent stated elsewhere herein, the Lenders
shall not be obligated to make Loans, other than pursuant to a Mandatory
Borrowing, unless:
(a) Notice. The Borrower shall have delivered a Notice of Borrowing, duly
executed and completed, by the time specified in Section 2.1.
(b) Representations and Warranties. The representations and warranties made by
the Borrower in any Credit Document (other than the representation and
warranties in Section 6.7(a) (but only with respect to clause (a) of the
definition of Material Adverse Effect) and Section 6.9 of the Agreement) are
true and correct in all material respects at and as if made as of such date
except to the extent they expressly and exclusively relate to an earlier date.
(c) No Default. No Default or Event of Default shall exist and be continuing
either prior to or after giving effect to such Borrowing.
(d) Fees and Expenses. Unless waived by the Person entitled thereto, payment by
the Borrower of all fees and expenses owed by the Borrower to the Administrative
Agent, the Arrangers and the Lenders on or before such Borrowing Date,
including, without limitation, all Funding Fees. The Borrower shall have paid
all fees and expenses owed by the Borrower pursuant to this Agreement.

 

37



--------------------------------------------------------------------------------



 



The delivery of each Notice of Borrowing shall constitute a representation and
warranty by the Borrower of the correctness of the matters specified in
subsections (b), (c) and (d) above. The provisions of this Section 5.1 shall not
apply to Mandatory Borrowings.
SECTION 6
REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to extend the credit contemplated hereby, the Borrower
represents and warrants to the Administrative Agent and the Lenders as follows:
6.1 Organization and Good Standing.
Each of the Borrower and its Subsidiaries (a) is a corporation, duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) is duly qualified and in good standing as a foreign entity
authorized to do business in every other jurisdiction where the failure to so
qualify would have a Material Adverse Effect and (c) has the requisite power and
authority to own its properties and to carry on its business as now conducted
and as proposed to be conducted.
6.2 Due Authorization.
The Borrower (a) has the requisite power and authority to execute, deliver and
perform this Agreement and the other Credit Documents and to incur the
obligations herein and therein provided for and (b) has been authorized by all
necessary action to execute, deliver and perform this Agreement and the other
Credit Documents.
6.3 No Conflicts.
Neither the execution and delivery of this Agreement and the other Credit
Documents, nor the consummation of the transactions contemplated herein and
therein, nor performance of and compliance with the terms and provisions hereof
and thereof by the Borrower will (a) violate or conflict with any provision of
its organizational documents, (b) violate, contravene or conflict with any law
(including without limitation, the Public Utility Holding Company Act of 1935,
as amended), regulation (including without limitation, Regulation U and
Regulation X), order, writ, judgment, injunction, decree or permit applicable to
it, (c) violate, contravene or conflict with contractual provisions of, or cause
an event of default under, any indenture, loan agreement, mortgage, deed of
trust, contract or other agreement or instrument to which it is a party or by
which it may be bound, the violation of which would have or would be reasonably
expected to have a Material Adverse Effect or (d) result in or require the
creation of any Lien upon or with respect to its properties.

 

38



--------------------------------------------------------------------------------



 



6.4 Consents.
No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance of this
Agreement or any of the other Credit Documents that has not been obtained or
completed.
6.5 Enforceable Obligations.
This Agreement and the other Credit Documents have been duly executed and
delivered and constitute the legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with their respective
terms, except as may be limited by Debtor Relief Laws or similar laws affecting
creditors’ rights generally or by general equitable principles.
6.6 Financial Condition.
The financial statements delivered to the Lenders pursuant to Sections 7.1(a)
and (b): (i) have been prepared in accordance with GAAP except that the
quarterly financial statements are subject to year-end adjustments and have
fewer footnotes than annual statements and (ii) present fairly the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries as of such date and for such periods. No opinion provided with
respect to the Borrower’s financial statements pursuant to Section 7.1 (or as to
any prior annual financial statements) has been withdrawn.
6.7 No Material Adverse Effect.
(a) Since December 31, 2007, there has been no development or event relating to
or affecting the Borrower or any of its Subsidiaries which would have or would
reasonably be expected to have a Material Adverse Effect.
(b) Since December 31, 2007, there has been no sale, transfer or other
disposition by the Borrower or any of its Subsidiaries of any material part of
its business or property, and no purchase or other acquisition by the Borrower
or any of its Subsidiaries of any business or property (including the Capital
Stock of any other Person) material in relation to the financial condition of
the Borrower or any of its Subsidiaries, in each case which is not (i) reflected
in the most recent financial statements delivered to the Lenders pursuant to
Section 7.1 or in the notes thereto or (ii) otherwise permitted by the terms of
this Agreement and communicated to the Lenders.
6.8 No Default.
Neither the Borrower nor any of its Subsidiaries is in default in any respect
under any contract, lease, loan agreement, indenture, mortgage, security
agreement or other agreement or obligation to which it is a party or by which
any of its properties is bound which default would have or would reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default
presently exists and is continuing.
6.9 Litigation.
There are no actions, suits, investigations or legal, equitable, arbitration or
administrative proceedings, pending or, to the knowledge of the Borrower,
threatened against the Borrower or any of its Subsidiaries which would have or
would reasonably be expected to have a Material Adverse Effect.

 

39



--------------------------------------------------------------------------------



 



6.10 Taxes.
Each of the Borrower and its Subsidiaries has filed, or caused to be filed, all
material tax returns (federal, state, local and foreign) required to be filed
and paid all amounts of taxes shown to be due (including interest and penalties)
and has paid all other taxes, fees, assessments and other governmental charges
(including mortgage recording taxes, documentary stamp taxes and intangibles
taxes) owed by it, except for such taxes which are not yet delinquent or that
are being contested in good faith and by proper proceedings, and against which
adequate reserves are being maintained in accordance with GAAP.
6.11 Compliance with Law.
Each of the Borrower and its Subsidiaries is in compliance with all laws, rules,
regulations, orders and decrees applicable to it or to its properties, unless
such failure to comply would not have or would not reasonably be expected to
have a Material Adverse Effect.
6.12 ERISA.
Except as would not, individually or in the aggregate, result or reasonably be
expected to result in a Material Adverse Effect:
(a) During the five-year period prior to the date on which this representation
is made or deemed made: (i) no ERISA Event has occurred, and, to the best
knowledge of the Borrower, no event or condition has occurred or exists as a
result of which any ERISA Event would be reasonably expected to occur, with
respect to any Plan; (ii) no failure to satisfy the minimum funding standards
(within the meaning of Section 412 of the Code or section 302 of ERISA)
applicable to such Plan, whether or not waived, has occurred with respect to any
Plan; (iii) each Plan has been maintained, operated, and funded in compliance
with its own terms and in material compliance with the provisions of ERISA, the
Code, and any other applicable federal or state laws; (iv) no Plan has been
determined to be in “at risk” status; and (v) no Lien in favor of the PBGC or a
Plan has arisen or is reasonably likely to arise on account of any Plan.
(b) The actuarial present value of all “benefit liabilities” under each Single
Employer Plan (determined within the meaning of Section 401(a)(2) of the Code,
utilizing the actuarial assumptions used to fund such Plans), whether or not
vested, did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed the current value of the
assets of such Plan allocable to such accrued liabilities, except as disclosed
in the Borrower’s financial statements.
(c) Neither the Borrower nor any ERISA Affiliate has incurred, or, to the best
knowledge of the Borrower, is reasonably expected to incur, any Withdrawal
Liability under ERISA to any Multiemployer Plan or Multiple Employer Plan.
Neither the Borrower nor any ERISA Affiliate has received any notification that
any Multiemployer Plan is in reorganization (within the meaning of Section 4241
of ERISA), is insolvent (within the meaning of Section 4245 of ERISA), or has
been terminated (within the meaning of Title IV of ERISA) or is in endangered or
critical status, within the meaning of Section 432 of the Code or Section 305 or
Title IV of ERISA, and no Multiemployer Plan is, to the best knowledge of the
Borrower, reasonably expected to be in reorganization, insolvent, terminated or
in endangered or critical status.

 

40



--------------------------------------------------------------------------------



 



(d) No Prohibited Transaction or breach of fiduciary responsibility has occurred
with respect to a Plan which has subjected or would be reasonably likely to
subject the Borrower or any ERISA Affiliate to any liability under Sections 406,
409, 502(i), or 502(1) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which the Borrower or any ERISA
Affiliate has agreed or is required to indemnify any person against any such
liability.
(e) The present value (determined using actuarial and other assumptions which
are reasonable with respect to the benefits provided and the employees
participating) of the liability of the Borrower and each ERISA Affiliate for
post-retirement welfare benefits to be provided to their current and former
employees under Plans which are welfare benefit plans (as defined in
Section 3(1) of ERISA), net of all assets under all such Plans allocable to such
benefits, are reflected on the financial statements referenced in Section 7.1 in
accordance with FASB 106.
(f) Each Plan which is a welfare plan (as defined in Section 3(1) of ERISA) to
which Sections 601-609 of ERISA and Section 4980B of the Code apply has been
administered in compliance in all material respects with such sections.
6.13 Use of Proceeds; Margin Stock.
The proceeds of the Loans will be used solely for the purposes specified in
Section 7.9. None of such proceeds will be used for the purpose of (a)
(i) purchasing or carrying any Margin Stock or (ii) reducing or retiring any
Indebtedness which was originally incurred to purchase or carry Margin Stock, or
(iii) for any other purpose that might constitute this transaction a “purpose
credit” within the meaning of Regulation U or (b) for the acquisition of another
Person unless the board of directors (or other comparable governing body) or
stockholders, as appropriate, of such Person has approved such acquisition.
6.14 Government Regulation.
(a) The Borrower is not a “holding company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended (“PUHCA”). The issuance of the
Notes by the Borrower and the Borrowings of the Loans contemplated by this
Agreement are not subject to regulation under PUHCA or subject to regulation by
the SEC.
(b) The Borrower is not an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, or controlled
by such a company.

 

41



--------------------------------------------------------------------------------



 



6.15 Solvency.
The Borrower is and, after the consummation of the transactions contemplated by
this Agreement, will be Solvent.
6.16 Disclosure.
Neither this Agreement nor any financial statements delivered to the
Administrative Agent or the Lenders nor any other document, certificate or
statement furnished to the Administrative Agent or the Lenders by or on behalf
of the Borrower in connection with the transactions contemplated hereby contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained therein or herein, taken as
a whole, not misleading.
6.17 Environmental Matters.
Except as would not result or reasonably be expected to result in a Material
Adverse Effect: (a) each of the Properties of the Borrower and its Subsidiaries
and all operations at the Properties are in substantial compliance with all
applicable Environmental Laws, (b) there is no undocumented or unreported
violation of any Environmental Law with respect to the Properties or the
businesses operated by the Borrower and its Subsidiaries (the “Businesses”) that
the Borrower is aware of, and (c) there are no conditions relating to the
Businesses or Properties that have given rise to or would reasonably be expected
to give rise to a liability under any applicable Environmental Laws.
6.18 Material Leases.
Set forth on Schedule 6.18 hereto is a complete and accurate list of the
Material Leases on the date hereof, showing the expiration date and annual
rental cost thereof. The Borrower is entitled to exercise all of the rights of
lessee purported to be granted to the Borrower under each such Material Lease.
6.19 Material Lease Interest Payments and Discount Rate.
Schedule 6.19 hereto, as most recently provided to the Administrative Agent,
sets forth the same (a) amounts with respect to the interest portion of payments
under the Material Leases and (b) discount rate used to calculate the net
present value of all amounts payable under the Material Leases as have been most
recently provided (or that the Borrower intends to provide shortly) to Moody’s
and S&P or as have otherwise been agreed to by the Required Lenders.

 

42



--------------------------------------------------------------------------------



 



SECTION 7
AFFIRMATIVE COVENANTS
The Borrower covenants and agrees that, until the termination of the Commitments
and the payment in full of all Borrower Obligations:
7.1 Information Covenants.
The Borrower will furnish, or cause to be furnished, to the Lenders:
(a) Annual Financial Statements. As soon as available, and in any event within
120 days after the close of each Fiscal Year, a consolidated balance sheet and
income statement of the Borrower and its Subsidiaries, as of the end of such
Fiscal Year, together with the related consolidated statements of income and of
cash flows for such Fiscal Year, setting forth in comparative form figures for
the preceding Fiscal Year, all such financial information described above to be
in reasonable form and detail and, in each case, audited by independent
certified public accountants of recognized national standing reasonably
acceptable to the Required Lenders and whose opinion shall be furnished to the
Lenders, and shall be to the effect that such financial statements have been
prepared in accordance with GAAP (except for changes with which such accountants
concur) and shall not be limited as to the scope of the audit or qualified in
any respect.
(b) Quarterly Financial Statements. As soon as available, and in any event
within 60 days after the close of each Fiscal Quarter (other than the fourth
Fiscal Quarter) (or, in the case of financial statements for the Fiscal Quarter
ended March 31, 2008, as soon as available, and in any event within 45 days
after the close of such Fiscal Quarter), a consolidated balance sheet and income
statement of the Borrower and its Subsidiaries as of the end of such Fiscal
Quarter, together with the related consolidated statement of income for such
Fiscal Quarter and a year-to-date statement of cash flows, in each case setting
forth in comparative form figures for the corresponding period of the preceding
Fiscal Year, all such financial information described above to be in reasonable
form and detail and reasonably acceptable to the Required Lenders, and, in each
case, accompanied by a certificate of a Financial Officer of the Borrower to the
effect that such quarterly financial statements fairly present in all material
respects the financial condition of such Person and have been prepared in
accordance with GAAP, subject to changes resulting from audit and normal
year-end audit adjustments and except that the quarterly financial statements
have fewer footnotes than annual statements.
(c) Officer’s Certificate. At the time of delivery of the financial statements
provided for in Sections 7.1(a) and 7.1(b) above, a certificate of a Financial
Officer substantially in the form of Exhibit 7.1(c): (i) setting forth
calculations demonstrating compliance by the Borrower with the financial
covenants set forth in Section 7.2 as of the end of such fiscal period and
(ii) stating that no Default or Event of Default exists, or if any Default or
Event of Default does exist, specifying the nature and extent thereof and what
action the Borrower proposes to take with respect thereto.
(d) Reports. Notice of the filing by the Borrower of any Form 10-Q, Form 10-K or
Form 8-K with the SEC promptly upon the filing thereof and copies of all
financial statements, proxy statements, notices and reports as the Borrower
shall send to its shareholders concurrently with the mailing of any such
statements, notices or reports to its shareholders.

 

43



--------------------------------------------------------------------------------



 



(e) Credit Facilities. Notice of the execution and delivery of any new credit
facility and of any amendment, supplement, restatement or other modification to
any such credit facility, the Existing Credit Agreement or the Letter of Credit
Facility and related credit documents to any thereof, promptly upon the
execution and delivery of any thereof and copies of the material documents and
instruments entered into in connection with any such facility and with any such
amendment, supplement, restatement or other modification.
(f) Notices. Upon the Borrower obtaining knowledge thereof, the Borrower will
give written notice to the Administrative Agent within ten days of (i) the
occurrence of a Default or Event of Default, specifying the nature and extent
thereof and what action the Borrower proposes to take with respect thereto and
(ii) the occurrence of any of the following with respect to the Borrower or any
of its Subsidiaries: (A) the pendency or commencement of any litigation,
arbitration or governmental proceeding against the Borrower or any of its
Subsidiaries which, if adversely determined, would have or would reasonably be
expected to have a Material Adverse Effect, (B) one or more judgments, orders,
or decrees shall be entered against the Borrower or any of its Subsidiaries
involving a liability of $5,000,000 or more, in the aggregate, (C) the
institution of any proceedings against the Borrower or any of its Subsidiaries
with respect to, or the receipt of notice by such Person of potential liability
or responsibility for violation or alleged violation of, any federal, state or
local law, rule or regulation (including, without limitation, any Environmental
Law), the violation of which would have or would reasonably be expected to have
a Material Adverse Effect or (D) any amendment or change to the Existing Credit
Agreement or the Letter of Credit Facility or the entering into of any new
credit agreement.
(g) ERISA. Upon the Borrower or any ERISA Affiliate obtaining knowledge thereof,
the Borrower will give written notice to the Administrative Agent promptly (and
in any event within ten days) of any of the following which would result in or
reasonably would be expected to result in a Material Adverse Effect: (i) any
event or condition, including, but not limited to, any Reportable Event, that
constitutes, or would be reasonably expected to lead to, an ERISA Event or the
occurrence of any ERISA Event; (ii) with respect to any Multiemployer Plan or
Multiple Employer Plan, the receipt of notice as prescribed in ERISA or
otherwise of any Withdrawal Liability assessed against the Borrower or any of
its ERISA Affiliates, or of a determination that any Multiemployer Plan is in
reorganization, insolvent or in endangered or critical status (each as within
the meaning of Title IV of ERISA); (iii) the failure to make full payment on or
before the due date (including extensions) thereof of all amounts which the
Borrower or any of its Subsidiaries or ERISA Affiliates is required to
contribute to each Plan or Multiemployer Plan pursuant to its terms and as
required to meet the minimum funding standard set forth in ERISA and the Code
with respect thereto; (iv) a change in the funding status of any Plan, in each
case together with a description of any such event or condition or a copy of any
such notice and a statement by an officer of the Borrower briefly setting forth
the details regarding such event, condition, or notice, and the action, if any,
which has been or is being taken or is proposed to be taken with respect thereto
and (v) copies of any documents described in Sections 101(k) or 101(l) of ERISA
that Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan,

 

44



--------------------------------------------------------------------------------



 



provided, that if Borrower or any ERISA Affiliate has not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, then upon reasonable request of the Administrative Agent,
the Borrower and/or its ERISA Affiliates shall promptly make a request for such
documents or notices from such administrator or sponsor and the Borrower shall
provide copies of such documents and notices to the Administrative Agent
promptly after receipt thereof. Promptly upon request, the Borrower shall
furnish the Lenders with such additional information concerning any Plan as may
be reasonably requested, including, but not limited to, copies of each annual
report/return (Form 5500 series), as well as all schedules and attachments
thereto required to be filed with the Department of Labor and/or the Internal
Revenue Service pursuant to ERISA and the Code, respectively, for each “plan
year” (within the meaning of Section 3(39) of ERISA).
(h) Debt Ratings. Prompt notice of any change in its Debt Ratings.
(i) Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
the Borrower as the Lenders may reasonably request.
Documents required to be delivered pursuant to Section 7.1(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 11.1; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (A) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (B) the Borrower
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the Officer’s
Certificate required by Section 7.1(c) to the Administrative Agent. Except for
such Officer’s Certificate, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
7.2 Financial Covenant.
At all times the ratio of (i) Consolidated Indebtedness to (ii) Consolidated
Capitalization shall be less than or equal to 0.65 to 1.0. For purposes of such
calculation, the portion of Consolidated Indebtedness attributable to
obligations under Material Leases shall be the net present value (using (i) the
discount rate (A) set forth in Schedule 6.19, so long as Schedule 6.19 specifies
the same relevant discount rate as is used in calculating such net present value
provided to Moody’s and S&P or (B) the discount rate used in calculating such
net present value provided to Moody’s and S&P or (ii) any such other rate as
shall be proposed by the Borrower (and agreed upon by the Required Lenders) of
all amounts payable under the Material Leases.

 

45



--------------------------------------------------------------------------------



 



7.3 Preservation of Existence and Franchises.
(a) The Borrower will do (and will cause each of its Subsidiaries to do) all
things necessary to preserve and keep in full force and effect its existence and
rights, franchises and authority.
(b) The Borrower will maintain (and will cause each of its Subsidiaries to
maintain) its properties in good condition and not waste or otherwise permit
such properties to deteriorate, reasonable wear and tear excepted.
7.4 Books and Records.
The Borrower will keep (and will cause each of its Subsidiaries to keep)
complete and accurate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves).
7.5 Compliance with Law.
The Borrower will comply (and will cause each of its Subsidiaries to comply)
with all laws (including, without limitation, all Environmental Laws and ERISA
laws), rules, regulations and orders, and all applicable restrictions imposed by
all Governmental Authorities, applicable to it and its properties, if the
failure to comply would have or would reasonably be expected to have a Material
Adverse Effect.
7.6 Payment of Taxes and Other Indebtedness.
The Borrower will (and will cause each of its Subsidiaries to) pay, settle or
discharge (a) all taxes, assessments and governmental charges or levies imposed
upon it, or upon its income or profits, or upon any of its properties, before
they shall become delinquent, (b) all lawful claims (including claims for labor,
materials and supplies) which, if unpaid, might give rise to a Lien upon any of
its properties, and (c) all of its other Indebtedness as it shall become due (to
the extent such repayment is not otherwise prohibited by this Agreement);
provided, however, that the Borrower and its Subsidiaries shall not be required
to pay any such tax, assessment, charge, levy, claim or Indebtedness which is
being contested in good faith by appropriate proceedings and as to which
adequate reserves therefor have been established in accordance with GAAP, unless
the failure to make any such payment (i) would give rise to an immediate right
to foreclose or collect on a Lien securing such amounts or (ii) would have or
would be reasonably expected to have a Material Adverse Effect.
7.7 Insurance.
The Borrower will (and will cause each of its Subsidiaries to) at all times
maintain in full force and effect insurance (including worker’s compensation
insurance and general liability insurance) in such amounts, covering such risks
and liabilities and with such deductibles or self-insurance retentions as are in
accordance with normal industry practice.

 

46



--------------------------------------------------------------------------------



 



7.8 Performance of Obligations.
The Borrower will perform (and will cause each of its Subsidiaries to perform)
in all material respects all of its obligations under the terms of all material
agreements, indentures, mortgages, security agreements or other debt instruments
to which it is a party or by which it is bound.
7.9 Use of Proceeds.
The proceeds of the Loans may be used solely (a) for general corporate purposes
of the Borrower (including, but not limited to, financing the repayment of
certain Indebtedness of the Borrower) and (b) to pay fees and expenses required
by the Credit Documents; provided, however that in no event may the Borrower use
the proceeds of the Loans to make any payment of any dividend or to make any
other distribution, in either case in respect of its Capital Stock.
7.10 Audits/Inspections.
Upon reasonable notice and during normal business hours, the Borrower will
permit representatives appointed by the Administrative Agent or the Lenders,
including, without limitation, independent accountants, agents, attorneys, and
appraisers to visit and inspect the Borrower’s property, including its books and
records, its accounts receivable and inventory, the Borrower’s facilities and
its other business assets, and to make photocopies or photographs thereof and to
write down and record any information such representative obtains and shall
permit the Administrative Agent or such Lender or its representatives to
investigate and verify the accuracy of information provided to it and to discuss
all such matters with the officers, employees and representatives of the
Borrower; provided, that an officer or authorized agent of the Borrower shall be
present during any such discussions between the officers, employees or
representatives of the Borrower and the representatives of the Administrative
Agent or any Lender.
7.11 Letter of Credit Facility.
The Borrower will use commercially reasonable efforts to obtain and cause to be
effective no later than May 30, 2008, the Letter of Credit Facility.
7.12 Required Debt Offerings.
The Borrower will (a) at any time on or as soon as practicable after May 30,
2008, but in any event no later than June 13, 2008, if the Borrower has not
issued and sold during the period from April 27, 2008 until May 30, 2008 an
aggregate principal amount of long-term debt securities equal to $350,000,000,
issue and sell an aggregate principal amount of long-term debt securities such
that, after giving effect thereto, the aggregate amount of long-term debt
securities issued is at least $350,000,000, upon such terms and conditions as
may be available in the market at the time of issuance and (b) at any time on or
as soon as practicable after January 15, 2009 (taking into account the
then-anticipated timing of the availability of the proceeds from the Sale of the
Gas Assets), if there are any Available Commitments and/or Loans remaining
outstanding hereunder, issue and sell such aggregate principal amount of
long-term debt securities as will generate Net Cash Proceeds in an amount
sufficient to repay all such outstanding Loans and to pay all interest and other
amounts due and payable under the Facility and to reduce permanently any such
Available Commitments, upon such terms and conditions as may be available in the
market at the time of issuance.

 

47



--------------------------------------------------------------------------------



 



7.13 Security.
(a) In the event of the occurrence of any of (i) any downgrade of the Debt
Rating of the Borrower by S&P to a Debt Rating below the Debt Rating of the
Borrower on the Closing Date, (ii) a downgrade of the Debt Rating of the
Borrower by Moody’s below Baa3 or (iii) the failure of the Borrower to issue and
sell at least $350,000,000 of long-term debt securities by June 13, 2008, the
Borrower shall promptly (A) take all such actions to attempt to obtain all
necessary regulatory approvals and consents and (B) use all commercially
reasonable efforts to procure from the lenders under the Existing Credit
Agreement and under PNM Resources, Inc.’s revolving credit facility in effect on
the date hereof, all consents, in each case required to allow it to grant
security interests in its Property to the Administrative Agent for the benefit
of the Lenders and, after receipt of such approvals and consents, the Borrower
shall promptly grant a first priority perfected security interest, subject to
the pari passu liens granted or to be granted as provided pursuant to Section
8.5(s), in all of its Property (other than (i) the assets being Disposed of
pursuant to the Sale of the Gas Assets, (ii) the Borrower’s assets secured under
the FMB Indenture, but only to the extent of Insured Series First Mortgage
Bonds, (iii) the Borrower’s assets which would customarily be excluded from a
conventional utility mortgage and (iv) other assets as to which the Arrangers
and the Borrower reasonably determine that the cost of obtaining a security
interest or perfection thereof are excessive in relation to the benefit to the
Lenders of the security afforded thereby) to the Administrative Agent, for the
benefit of the Lenders, as security for any obligations owing under the
Facility.
(b) In connection with the foregoing, the Borrower agrees, and will cause each
its Subsidiaries to, (i) execute and deliver any and all further documents,
financing statements, agreements and instruments, including the execution and
delivery of any security agreements, mortgages, deeds of trusts or other
security documents, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), which may be required under any applicable law, or which
the Administrative Agent, the Arrangers or the Required Lenders may reasonably
request, in order to grant, preserve, protect and perfect the validity and
priority of the security interests to be created in connection with the
Section 7.13(a) and (ii) to the extent that any such Liens on any such Property
are to be pari passu with the Liens granted or to be granted to any secured
party, cause the holders of such secured obligations (or a representative
thereof) to have entered into an intercreditor agreement acceptable to the
Administrative Agent and the Arrangers, on customary terms.

 

48



--------------------------------------------------------------------------------



 



SECTION 8
NEGATIVE COVENANTS
Unless otherwise approved in writing by the Required Lenders, the Borrower
covenants and agrees that, until the termination of the Commitments and the
payment in full of all Borrower Obligations:
8.1 Nature of Business.
The Borrower will not materially alter the character of its business from that
conducted as of the Closing Date (it being understood that the Sale of the Gas
Assets will not be deemed to materially alter the character of its business).
8.2 Consolidation and Merger.
The Borrower will not (a) enter into any transaction of merger or
(b) consolidate, liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution); provided that, so long as no Default or Event of
Default shall exist or be caused thereby, a Person may be merged or consolidated
with or into the Borrower so long as the Borrower shall be the continuing or
surviving Person.
8.3 Sale or Lease of Assets.
The Borrower will not (nor will it permit its Subsidiaries to) Dispose of any of
its Property (including, without limitation, all or substantially all of its
Property, whether in one transaction or a series of related transactions) except
(a) sales of accounts receivable and energy services contract revenues in
connection with the PSNM Accounts Receivable Securitization and other sales of
accounts receivable and energy services contract revenues so long as such other
sales are non-recourse to the Borrower and are otherwise on customary market
terms; (b) the Sale of the Gas Assets; (c) so long as the consideration paid for
any such Disposition is all in cash, the Disposition of the Luna Facility and
the Disposition of the Lordsburg Facility; (d) sales of Property (excluding
those permitted in clause (a) (b) and (c) hereof) for fair value, if the
aggregate value of all such transactions in any calendar year, does not exceed
25% of the book value of Total Assets, as calculated as of the end of the most
recent Fiscal Quarter; and (e) Dispositions, at less than fair value, of any
other Property; provided that the aggregate book value of such Property shall
not exceed $10,000,000 in any calendar year;. In connection with any such
Disposition that constitutes an Asset Sale Prepayment Event, the Borrower shall
comply with its obligations under Section 3.3(b).
8.4 Affiliate Transactions.
The Borrower will not enter into any transaction or series of transactions,
whether or not in the ordinary course of business, with any Affiliate other than
on terms and conditions substantially as favorable as would be obtainable in a
comparable arm’s-length transaction with a Person other than an Affiliate.

 

49



--------------------------------------------------------------------------------



 



8.5 Liens.
The Borrower will not (nor will it permit its Subsidiaries to) contract, create,
incur, assume or permit to exist any Lien with respect to any of its property or
assets of any kind (whether real or personal, tangible or intangible), whether
now owned or hereafter acquired, securing any Indebtedness other than the
following: (a) Liens securing Borrower Obligations, (b) Liens for taxes not yet
due or Liens for taxes being contested in good faith by appropriate proceedings
for which adequate reserves determined in accordance with GAAP have been
established (and as to which the property subject to any such Lien is not yet
subject to foreclosure, sale or loss on account thereof), (c) Liens in respect
of property imposed by law arising in the ordinary course of business such as
materialmen’s, mechanics’, warehousemen’s, carrier’s, landlords’ and other
nonconsensual statutory Liens which are not yet due and payable, which have been
in existence less than 90 days or which are being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established (and as to which the property subject to any
such Lien is not yet subject to foreclosure, sale or loss on account thereof),
(d) pledges or deposits made in the ordinary course of business to secure
payment of worker’s compensation insurance, unemployment insurance, pensions or
social security programs, (e) Liens arising from good faith deposits in
connection with or to secure performance of tenders, bids, leases, government
contracts, performance and return-of-money bonds and other similar obligations
incurred in the ordinary course of business (other than obligations in respect
of the payment of borrowed money), (f) Liens arising from good faith deposits in
connection with or to secure performance of statutory obligations and surety and
appeal bonds, (g) easements, rights-of-way, restrictions (including zoning
restrictions), minor defects or irregularities in title and other similar
charges or encumbrances not, in any material respect, impairing the use of the
encumbered property for its intended purposes, (h) judgment Liens that would not
constitute an Event of Default, (i) Liens arising by virtue of any statutory or
common law provision relating to banker’s liens, rights of setoff or similar
rights as to deposit accounts or other funds maintained with a creditor
depository institution, (j) any Lien created or arising over any property which
is acquired, constructed or created by the Borrower or its Subsidiaries, but
only if (i) such Lien secures only principal amounts (not exceeding the cost of
such acquisition, construction or creation) raised for the purposes of such
acquisition, construction or creation, together with any costs, expenses,
interest and fees incurred in relation thereto or a guarantee given in respect
thereof, (ii) such Lien is created or arises on or before 180 days after the
completion of such acquisition, construction or creation, (iii) such Lien is
confined solely to the property so acquired, constructed or created and any
improvements thereto and (iv) the aggregate principal amount of all Indebtedness
secured by such Liens shall not exceed $25,000,000 at any one time outstanding,
(k) any Lien on Margin Stock, (l) Liens with respect to the Indebtedness
evidenced by the FMB Indenture, but only to the extent of the Insured
Series First Mortgage Bonds, and the “permitted encumbrances” under the FMB
Indenture, (m) the assignment of, or Liens on, accounts receivable in connection
with PSNM Accounts Receivable Securitization and the filing of related financing
statements under the Uniform Commercial Code of the applicable jurisdictions,
(n) the assignment of, or Liens on, demand, energy or wheeling revenues, or on
capacity reservation or option fees, payable to the Borrower with respect to any
wholesale electric service or transmission agreements, the assignment of, or
Liens on, revenues from energy services contracts, and the assignment of, or
Liens on, capacity reservation or option fees payable to the Borrower with
respect to asset sales permitted herein, (o) any extension, renewal or
replacement (or successive extensions, renewals or replacements), as a whole or
in part,

 

50



--------------------------------------------------------------------------------



 



of any Liens referred to in the foregoing clauses (a) through (n), for amounts
not exceeding the principal amount of the Indebtedness secured by the Lien so
extended, renewed or replaced, provided that such extension, renewal or
replacement Lien is limited to all or a part of the same property or assets that
were covered by the Lien extended, renewed or replaced (plus improvements on
such property or assets), (p) Liens on Property that is subject to a Material
Lease that is classified as an operating lease as of the Closing Date but which
is subsequently converted into a capital lease, (q) Liens securing obligations
under Hedging Agreements entered into in the ordinary course of business and not
for speculative purposes, (r) Liens on Property, in addition to those otherwise
permitted by clauses (a) through (q) above, securing, directly or indirectly,
Indebtedness or obligations arising pursuant to other agreements entered into in
the ordinary course of business which do not exceed, in the aggregate at any one
time outstanding, $25,000,000 and (s) to the extent any Liens are granted on any
of the Borrower’s or any of its Subsidiaries’ Property to secure the Borrower’s
Obligations pursuant to the requirements of Section 7.13, pari passu Liens on
such Property securing Indebtedness for borrowed money of the Borrower and
letter of credit related obligations of the Borrower under any credit or loan
facility or any indenture governing any debt securities in existence on the date
upon which such Liens are granted, but only to the extent that such credit or
loan facilities and indentures contain provisions requiring such pari passu
Liens or other restrictions to the grant of Liens on the Borrower’s or its
Subsidiaries’ Property.
8.6 Accounting Changes.
The Borrower will not (nor will it permit any of its Subsidiaries to) make or
permit, any change in accounting policies or reporting practices, except as
required by GAAP, or as permitted by GAAP, if the amounts involved are not
material.
8.7 Negative Pledge Clause.
The Borrower will not, after the date hereof, enter into or otherwise agree to
any new agreement that prohibits or limits the ability of the Borrower or any of
its Subsidiaries to create, incur, assume or suffer to exist any Lien upon any
of its assets, Property or revenues, whether now owned or hereafter acquired,
other than (a) this Agreement and the other Credit Documents, (b) the Letter of
Credit Facility and (c) any agreements governing any purchase money Liens
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby).
8.8 Indebtedness.
The Borrower will not create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness for borrowed money that has a maturity date
earlier than the Maturity Date of the Loans, except: (a) Indebtedness of the
Borrower under the Existing Credit Agreement and (b) Indebtedness of the
Borrower under any Letter of Credit Facility.

 

51



--------------------------------------------------------------------------------



 



SECTION 9
EVENTS OF DEFAULT
9.1 Events of Default.
An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
(a) Payment. The Borrower shall: (i) default in the payment when due of any
principal of any of the Loans; or (ii) default, and such default shall continue
for three or more Business Days, in the payment when due of any interest on the
Loans or of any fees or other amounts owing hereunder, under any of the other
Credit Documents or in connection herewith or therewith.
(b) Representations. Any representation, warranty or statement made or deemed to
be made by the Borrower herein, in any of the other Credit Documents, or in any
statement or certificate delivered or required to be delivered pursuant hereto
or thereto shall prove untrue in any material respect on the date as of which it
was deemed to have been made.
(c) Covenants. The Borrower shall:
(i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.1(f)(i), 7.2, 7.3(a) (solely with respect to
the existence of the Borrower), 7.9, 7.10, 7.12 and 7.13 or 8.1 through 8.8
inclusive; or
(ii) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in subsections (a), (b) or (c)(i) of
this Section 9.1) contained in this Agreement or any other Credit Document and
such default shall continue unremedied for a period of at least 10 days after
the earlier of the Borrower becoming aware of such default or notice thereof
given by the Administrative Agent.
(d) Credit Documents. Any Credit Document shall fail to be in force and effect
or the Borrower shall so assert or any Credit Document shall fail to give the
Administrative Agent or the Lenders the rights, powers, liens and privileges
purported to be created thereby.
(e) Bankruptcy, etc. The occurrence of any of the following with respect to the
Borrower or any of its Subsidiaries (i) a court or governmental agency having
jurisdiction in the premises shall enter a decree or order for relief in respect
of the Borrower or any of its Subsidiaries in an involuntary case under any
applicable Debtor Relief Law now or hereafter in effect, or appoint a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official of
the Borrower or any of its Subsidiaries or for any substantial part of their
property or ordering the winding-up or liquidation of its affairs; or (ii) an
involuntary case under any applicable Debtor Relief Law now or hereafter in
effect is commenced against the Borrower or any of its Subsidiaries and such
petition remains unstayed and in effect for a period of 60 consecutive days; or
(iii) the Borrower or any of its Subsidiaries shall commence a voluntary case
under any applicable Debtor Relief Law now or hereafter in effect, or consent to
the entry of an order for relief in an involuntary case under any such law, or
consent to the appointment or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of such Person or
any substantial part of its property or make any general assignment for the
benefit of creditors; or (iv) the Borrower or any of its Subsidiaries admit in
writing its inability to pay its debts generally as they become due or any
action shall be taken by any Person in furtherance of any of the aforesaid
purposes.

 

52



--------------------------------------------------------------------------------



 



(f) Defaults under Other Agreements.
(i) The Borrower or any of its Subsidiaries shall default in the due performance
or observance (beyond the applicable grace period with respect thereto) of any
material obligation or condition of any contract or lease to which it is a
party, if such default would have or would reasonably be expected to have a
Material Adverse Effect.
(ii) With respect to any Indebtedness of the Borrower or any of its Subsidiaries
(other than Indebtedness outstanding under this Agreement) in excess of
$20,000,000 in the aggregate (A) the Borrower or such Subsidiary shall
(x) default in any payment (beyond the applicable grace period with respect
thereto, if any) with respect to such Indebtedness, or (y) default (after giving
effect to any applicable grace period) in the observance or performance of any
covenant or agreement relating to such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event or condition shall occur or condition exist, the effect of which default
or other event or condition is to cause or permit the holder or the holders of
such Indebtedness (or any trustee or agent on behalf of such holders) to cause
(determined without regard to whether any notice or lapse of time is required)
such Indebtedness to become due prior to its stated maturity; or (B) such
Indebtedness shall be declared due and payable, or required to be prepaid other
than by a regularly scheduled required prepayment prior to the stated maturity
thereof, or (C) such Indebtedness shall mature and remain unpaid.
(g) Judgments. Any judgment, order or decree involving a liability of
$20,000,000 or more, or one or more judgments, orders, or decrees involving a
liability of $40,000,000 or more, in the aggregate, shall be entered against the
Borrower or any of its Subsidiaries and such judgments, orders or decrees shall
continue unsatisfied, undischarged and unstayed for a period ending on the first
to occur of (i) the last day on which such judgment, order or decree becomes
final and unappealable and, where applicable, with the status of a judicial lien
or (ii) 60 days; provided that if such judgment, order or decree provides for
periodic payments over time then the Borrower or such Subsidiary shall have a
grace period of 30 days with respect to each such periodic payment.

 

53



--------------------------------------------------------------------------------



 



(h) ERISA. The occurrence of any of the following events or conditions if any of
the same would have or would be reasonably expected to have a Material Adverse
Effect: (i) a failure to satisfy the minimum funding standards (within the
meaning of in Section 302 of ERISA and Section 412 of the Code, whether or not
waived, shall exist with respect to any Plan a determination is made that any
Plan, is, or is expected to be in “at risk” status (within the meaning of Title
IV of ERISA), or any lien shall arise on the assets of the Borrower or any ERISA
Affiliate in favor of the PBGC or a Plan; (ii) an ERISA Event shall occur with
respect to a Single Employer Plan which, in the reasonable opinion of the
Required Lenders, is likely to result in the termination of such Plan for
purposes of Title IV of ERISA; (iii) an ERISA Event shall occur with respect to
a Multiemployer Plan or Multiple Employer Plan which, in the reasonable opinion
of the Required Lenders, is likely to result in (A) the termination of such Plan
for purposes of Title IV of ERISA, or (B) the Borrower or any ERISA Affiliate
incurring any liability in connection with a withdrawal from, reorganization of
(within the meaning of Section 4241 of ERISA), or insolvency (within the meaning
of Section 4245 of ERISA) of such Plan or determination that such Plan is in
endangered or critical status, within the meaning of Section 432 of the Code or
Section 305 or Title IV of ERISA; or (iv) any Prohibited Transaction or breach
of fiduciary responsibility shall occur which would be reasonably expected to
subject the Borrower or any ERISA Affiliate to any liability under Sections 406,
409, 502(i), or 502(1) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which the Borrower or any ERISA
Affiliate has agreed or is required to indemnify any person against any such
liability.
(i) Change of Control. There shall occur a Change of Control.
9.2 Acceleration; Remedies.
Upon the occurrence and during the continuation of an Event of Default, the
Administrative Agent may or, upon the request and direction of the Required
Lenders, shall take the following actions without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower,
except as otherwise specifically provided for herein:
(a) Termination of Commitments. Declare the Commitments terminated whereupon the
Commitments shall be immediately terminated.
(b) Acceleration of Loans. Declare the unpaid principal of and any accrued
interest in respect of all Loans and any and all other Borrower Obligations of
any and every kind owing by the Borrower to the Agents, the Agent-Related
Parties or the Lenders under the Credit Documents to be due, whereupon the same
shall be immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
(c) Enforcement of Rights. To the extent permitted by Law enforce any and all
rights and interests created and existing under applicable Law and under the
Credit Documents, including, without limitation, all rights of set-off.

 

54



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, if an Event of Default specified in
Section 9.1(e) shall occur, then the Commitments shall automatically terminate
and all Loans, all accrued interest in respect thereof, all accrued and unpaid
fees and other Borrower Obligations owing to the Agents, the Agent-Related
Parties and the Lenders hereunder shall immediately become due and payable
without the giving of any notice or other action by the Administrative Agent or
the Lenders, which notice or other action is expressly waived by the Borrower.
Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent, each Lender has, to the extent permitted by Law, a
separate right of payment and shall be considered a separate “creditor” holding
a separate “claim” within the meaning of Section 101(5) of the Bankruptcy Code
or any other insolvency statute.
9.3 Allocation of Payments After Event of Default.
Notwithstanding any other provisions of this Agreement, after the occurrence and
during the continuation of an Event of Default, all amounts collected or
received by the Administrative Agent or any Lender on account of amounts
outstanding under any of the Credit Documents shall be paid over or delivered as
follows:
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including the reasonable fees and expenses of legal counsel) of the Agents or
any of the Lenders in connection with enforcing the rights of the Agents and the
Lenders under the Credit Documents, ratably among them in proportion to the
amounts described in this clause “FIRST” payable to them;
SECOND, to payment of any fees owed to the Agents or any Lender, ratably among
them in proportion to the amounts described in this clause “SECOND” payable to
them;
THIRD, to the payment of all accrued interest payable to the Lenders hereunder,
ratably among them in proportion to the amounts described in this clause “THIRD”
payable to them;
FOURTH, to the payment of the outstanding principal amount of the Loans, ratably
among them in proportion to the amounts described in this clause “FOURTH”
payable to them;
FIFTH, to all other Borrower Obligations which shall have become due and payable
under the Credit Documents and not repaid pursuant to clauses “FIRST” through
“FOURTH” above, ratably among the holders of such Borrower Obligations in
proportion to the amounts described in this clause “FIFTH” payable to them; and
SIXTH, the payment of the surplus, if any, to whomever may be lawfully entitled
to receive such surplus.

 

55



--------------------------------------------------------------------------------



 



SECTION 10
AGENCY PROVISIONS
10.1 Appointment and Authority.
Each of the Lenders hereby irrevocably appoints Merrill Lynch Capital
Corporation to act on its behalf as the Administrative Agent hereunder and under
the other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Section
are solely for the benefit of the Administrative Agent and the Lenders, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions.
10.2 Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
10.3 Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, the Administrative Agent:
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and
(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower, its Subsidiaries or any of
its Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

56



--------------------------------------------------------------------------------



 



The Administrative Agent shall not be liable for any action taken or not taken
by it (a) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.6 and 9.2) or (b) in the absence of its
own gross negligence or willful misconduct. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by the Borrower or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or Section 5 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
10.4 Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
10.5 Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Agent-Related Parties. The
exculpatory provisions of this Section shall apply to any such sub-agent and to
the Agent-Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

57



--------------------------------------------------------------------------------



 



10.6 Resignation of Administrative Agent.
The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents and (b) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Section and
Section 11.5 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Agent-Related Parties
in respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
10.7 Non-Reliance on Administrative Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Agent-Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Agent-Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Credit
Document or any related agreement or any document furnished hereunder or
thereunder.

 

58



--------------------------------------------------------------------------------



 



10.8 No Other Duties, Etc.
Except as specifically set forth in this Agreement, none of the Arrangers or
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.
10.9 Administrative Agent May File Proofs of Claim.
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Borrower Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Agents and the
Agent-Related Parties (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Agents and the
Agent-Related Parties and their respective agents and counsel and all other
amounts due the Lenders, the Agents and the Agent-Related Parties under
Sections 3.4 and 11.5) allowed in such judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.4 and 11.5.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Borrower
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

59



--------------------------------------------------------------------------------



 



SECTION 11
MISCELLANEOUS
11.1 Notices; Effectiveness; Electronic Communication.
(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i) if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 11.1; and
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Section 2 if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Section by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

60



--------------------------------------------------------------------------------



 



(c) Borrower Materials/The Platform. The Borrower hereby acknowledges that
(i) the Administrative Agent and/or the Arrangers will make available to the
Lenders materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”). THE
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED
BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR
THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any of its Agent-Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Notices of Borrowing) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the Agents,
each Lender and the Agent-Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

61



--------------------------------------------------------------------------------



 



11.2 Right of Set-Off.
In addition to any rights now or hereafter granted under applicable Law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default and the commencement of remedies described in
Section 9.2, each Lender is authorized at any time and from time to time,
without presentment, demand, protest or other notice of any kind (all of which
rights being hereby expressly waived), to set-off and to appropriate and apply
any and all deposits (general or special) and any other indebtedness at any time
held or owing by such Lender (including, without limitation, branches, agencies
or Affiliates of such Lender wherever located) to or for the credit or the
account of the Borrower against obligations and liabilities of the Borrower to
the Lenders hereunder, under the Notes, the other Credit Documents or otherwise,
irrespective of whether the Administrative Agent or the Lenders shall have made
any demand hereunder and although such obligations, liabilities or claims, or
any of them, may be contingent or unmatured, and any such set-off shall be
deemed to have been made immediately upon the occurrence of an Event of Default
even though such charge is made or entered on the books of such Lender
subsequent thereto. The Borrower hereby agrees that any Person purchasing a
participation in the Loans and Commitments hereunder pursuant to Sections 3.8 or
11.3(e) may exercise all rights of set-off with respect to its participation
interest as fully as if such Person were a Lender hereunder.
11.3 Successors and Assigns.
(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section, or (iv) to an SPC in accordance with the provisions of
subsection (h) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Agent-Related Parties of each of
the Agents and the Lenders) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

 

62



--------------------------------------------------------------------------------



 



(b) Assignments by Lenders.
(i) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may at any time assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
of:
(A) the Borrower (such consent not to be unreasonably withheld); provided that
no consent of the Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund with respect to a Lender or, if a
Default or an Event of Default has occurred and is continuing, any other Person;
and
(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Loan to a
Lender, an affiliate of a Lender or an Approved Fund with respect to any Lender.
(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund with respect to any Lender or an assignment of the entire
remaining amount of the assigning Lender’s Commitments or Loans, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent; provided that (1) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any; and
(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500, and the Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.9, 3.11, 3.12, 3.13, 3.14 and
11.5(b) with respect to facts and circumstances occurring prior to the effective
date of such assignment. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

63



--------------------------------------------------------------------------------



 



(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
at any reasonable time and from time to time upon reasonable prior notice. In
addition, at any time that a request for a consent for a material or substantive
change to the Credit Documents is pending, any Lender may request and receive
from the Administrative Agent a copy of the Register.
(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.6 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.9, 3.11, 3.12, 3.13 and 3.14 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to subsection
(b) of this Section. To the extent permitted by Law, each Participant also shall
be entitled to the benefits of Section 3.7 as though it were a Lender; provided
such Participant agrees to be subject to Section 3.8 as though it were a Lender.
(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.9, 3.11, 3.12, 3.13 or 3.14 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.13 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.13(f) as though it were a
Lender.
(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

64



--------------------------------------------------------------------------------



 



(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
(h) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. Each party hereto hereby agrees that
(i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Sections 3.9, 3.11, 3.12, 3.13 and 3.14), (ii) no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Credit Document, remain the lender of record hereunder. The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (A) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee in the amount of $2,500, assign all or any portion
of its right to receive payment with respect to any Loan to the Granting Lender
and (B) disclose on a confidential basis any non-public information relating to
its funding of Loans to any rating agency, commercial paper dealer or provider
of any surety or guarantee or credit or liquidity enhancement to such SPC.
11.4 No Waiver; Remedies Cumulative.
No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower and the Administrative
Agent or any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder. The rights and
remedies provided herein are cumulative and not exclusive of any rights or
remedies which the Administrative Agent or any Lender would otherwise have. No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Administrative Agent or the Lenders to
any other or further action in any circumstances without notice or demand.

 

65



--------------------------------------------------------------------------------



 



11.5 Attorney Costs, Expenses, Taxes and Indemnification by Borrower.
(a) The Borrower agrees (i) to pay or reimburse the Agents and the Arrangers for
all reasonable costs and expenses incurred in connection with the development,
preparation, negotiation and execution of this Agreement and the other Credit
Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all reasonable fees
and expenses of legal counsel, and (ii) to pay or reimburse the Agents, the
Arrangers and each Lender for all costs and expenses incurred in connection with
the enforcement, attempted enforcement, or preservation of any rights or
remedies under this Agreement or the other Credit Documents (including all such
costs and expenses incurred during any “workout” or restructuring in respect of
the Borrower Obligations and during any legal proceeding, including any
proceeding under any Debtor Relief Law), including all reasonable fees and
expenses of legal counsel. The foregoing costs and expenses shall include all
search, filing, recording, and appraisal charges and fees and taxes related
thereto, and other reasonable out-of-pocket expenses incurred by the Agents and
the Arrangers and the cost of independent public accountants and other outside
experts retained by the Agents, the Arrangers or any Lender. Other than costs
and expenses payable in connection with the closing of the transactions
contemplated by this Agreement pursuant to this Section 11.5(a) (which shall be
payable on the Closing Date unless otherwise agreed by the Agents and the
Arrangers), all amounts due under this Section 11.5 shall be payable within ten
Business Days after demand therefor. The agreements in this Section shall
survive the termination of the Commitments and repayment of all other Borrower
Obligations.
(b) Whether or not the transactions contemplated hereby are consummated, the
Borrower shall indemnify and hold harmless each Agent, each Agent-Related Party,
each Lender and their respective Affiliates, directors, officers, employees,
counsel, agents and attorneys-in-fact (collectively the “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including the reasonable fees and expenses of legal counsel) of any kind or
nature whatsoever which may at any time be imposed on, incurred by or asserted
against any such Indemnitee in any way relating to or arising out of or in
connection with (i) the execution, delivery, enforcement, performance or
administration of any Credit Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (ii) any Commitment
or Loan or the use or proposed use of the proceeds therefrom, or (iii) any
actual or alleged presence or release of Hazardous Substances on or from any
property currently or formerly owned or operated by the Borrower, any Subsidiary
of the Borrower, or any Environmental Claim related in any way to the Borrower
or any Subsidiary of the Borrower,

 

66



--------------------------------------------------------------------------------



 



(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto or (v) any civil penalty
or fine assessed by Office of Foreign Assets Control (the “OFAC”) against, and
all reasonable costs and expenses (including counsel fees and disbursements)
incurred in connection with defense thereof, by any Indemnitee as a result of
conduct of the Borrower that violates a sanction enforced by OFAC (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee have any liability for
any indirect or consequential damages relating to this Agreement or any other
Credit Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date).
(c) To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under subsection (a) or (b) of this Section to be paid by it to
the Administrative Agent (or any sub-agent thereof) or any Agent-Related Party
of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Agent-Related Party, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Agent-Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 3.2(d).
All amounts due under this Section 11.5 shall be payable within ten Business
Days after demand therefor. The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Borrower Obligations.
11.6 Amendments, Etc.
No amendment or waiver of any provision of this Agreement or any other Credit
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:
(a) waive any condition set forth in Section 4.1 or Section 5.1 without the
written consent of each Lender;
(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 2.1(a), Section 3.3(b) or Section 9.2) without
the written consent of such Lender;

 

67



--------------------------------------------------------------------------------



 



(c) postpone any date fixed by this Agreement or any other Credit Document for
any payment (including mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Commitments hereunder or under any other Credit Document
without the written consent of each Lender directly affected thereby;
(d) amend, waive, modify or otherwise consent to any change of any of the terms
of Section 3.3(b) or Section 7.12 without the written consent of each Lender;
(e) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan or any fees or other amounts payable hereunder or under any other
Credit Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate”;
(f) change Section 3.8 or Section 9.3 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;
or
(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;
and, provided further, (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Credit Document; (ii) Section 11.3(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; and (iii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender. Notwithstanding the
foregoing, this Agreement may be amended (or amended and restated) without the
written consent of the Lenders or the Borrower to effect any change associated
with the effects of Section 11.7.

 

68



--------------------------------------------------------------------------------



 



11.7 Most Favored Nation.
The Borrower agrees that, to the extent that either the Existing Credit
Agreement or the Letter of Credit Facility is amended, modified, supplemented,
restated, amended and restated or replaced, or any new credit facility is
entered into by the Borrower or one of its Subsidiaries after the date hereof
that imposes upon the Borrower any material agreement, covenant, default or
other condition that is more restrictive than any of the agreements, covenants,
defaults or conditions set forth in this Agreement, then such new more
restrictive agreements, covenants, defaults or other conditions shall be deemed
to be incorporated herein by reference for the benefit of the Lenders, and shall
continue in effect for purposes of this Agreement regardless of any termination
or any amendment or waiver of, or any consent to any deviation from, or any
modification of, the Existing Credit Agreement, the Letter of Credit Facility or
such new credit facility, as the case may be. The Borrower and the
Administrative Agent agree (without any requirement to receive any consent from
the Lenders), no later than thirty days following any such imposition, to amend
the provisions of this Agreement to reflect such new more restrictive
agreements, covenants, defaults or other conditions.
11.8 Counterparts.
This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.
11.9 Headings.
The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement.
11.10 Survival of Indemnification and Representations and Warranties.
(a) Survival of Indemnification. All indemnities set forth herein shall survive
the execution and delivery of this Agreement, the making of any Loans and the
repayment of the Loans and other Borrower Obligations and the termination of the
Commitments hereunder.
(b) Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Credit Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Borrowing, and shall continue
in full force and effect as long as any Loan or any other Borrower Obligation
hereunder shall remain unpaid or unsatisfied.
11.11 Governing Law; Venue; Service.
(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. Any legal
action or proceeding with respect to this Agreement or any other Credit Document
may be brought in the courts of the State of New York or of the United States
for the Southern District of New York, and, by execution and delivery of this
Agreement, the Borrower hereby irrevocably accepts for itself and in respect of
its Property, generally and unconditionally, the jurisdiction of such courts.

 

69



--------------------------------------------------------------------------------



 



(b) The Borrower irrevocably consents to the service of process in any action or
proceeding with respect to this Agreement or any other Credit Document by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
it at the address for notices pursuant to Section 11.1, such service to become
effective ten days after such mailing. Nothing herein shall affect the right of
a Lender to serve process in any other manner permitted by Law.
11.12 Waiver of Jury Trial; Waiver of Consequential Damages.
EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY. Each of the parties to this
Agreement agrees not to assert any claim against any other party hereto, any
Agent, any Lender, any of their Affiliates, or any of their respective
directors, officers, employees, attorneys or agents, on any theory of liability,
for special, indirect, consequential or punitive damages arising out of or
otherwise relating to any of the transactions contemplated herein and in the
other Credit Documents.
11.13 Severability.
If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
11.14 Further Assurances.
The Borrower agrees, upon the request of the Administrative Agent, to promptly
take such actions, as reasonably requested, as is necessary to carry out the
intent of this Agreement and the other Credit Documents.
11.15 Confidentiality.
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or an Affiliate (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Agreement or any other
Credit Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

 

70



--------------------------------------------------------------------------------



 



For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary or any of their respective businesses, other than
any such information that is available to the Administrative Agent or any Lender
on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary; provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
11.16 Entirety.
This Agreement together with the other Credit Documents represent the entire
agreement of the parties hereto and thereto, and supersede all prior agreements
and understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Credit Documents or the transactions contemplated
herein and therein.
11.17 Binding Effect; Continuing Agreement.
(a) This Agreement shall become effective at such time when all of the
conditions set forth in Section 5.1 have been satisfied or waived by the Lenders
and it shall have been executed by the Borrower and each Agent, and the
Administrative Agent shall have received copies hereof (telefaxed or otherwise)
which, when taken together, bear the signatures of each Lender, and thereafter
this Agreement shall be binding upon and inure to the benefit of the Borrower,
the Administrative Agent and each Lender and their respective successors and
assigns.
(b) This Agreement shall be a continuing agreement and shall remain in full
force and effect until all Loans, interest, fees and other Borrower Obligations
have been paid in full and all Commitments have been terminated. Upon
termination, the Borrower shall have no further obligations (other than the
indemnification provisions and other provisions that by their terms survive)
under the Credit Documents; provided that should any payment, in whole or in
part, of the Borrower Obligations be rescinded or otherwise required to be
restored or returned by the Administrative Agent or any Lender, whether as a
result of any proceedings in bankruptcy or reorganization or otherwise, then the
Credit Documents shall automatically be reinstated and all amounts required to
be restored or returned and all costs and expenses incurred by the
Administrative Agent or any Lender in connection therewith shall be deemed
included as part of the Borrower Obligations.

 

71



--------------------------------------------------------------------------------



 



11.18 Regulatory Statement.
Pursuant to the terms of an order issued by the New Mexico Public
Regulation Commission, the Borrower is required to include the following
separateness covenants in any debt instrument:
(a) The Borrower and its corporate parent, PNM Resources, Inc. (“Parent”) are
being operated as separate corporate and legal entities. In agreeing to make
loans to Parent, Parent’s lenders are relying solely on the creditworthiness of
Parent based on the assets owned by Parent, and the repayment of the loan will
be made solely from the assets of Parent and not from any assets of the
Borrower; and the Parent’s lenders will not take any steps for the purpose of
procuring the appointment of an administrative receiver or the making of an
administrative order for instituting any bankruptcy, reorganization, insolvency,
wind up or liquidation or any like proceeding under applicable law in respect of
the Borrower.
(b) Notwithstanding any of the foregoing set forth in this Section 11.18, the
Borrower and the Lenders hereby acknowledge and agree that (i) this Agreement
and the Notes evidence Indebtedness of the Borrower and not of the Parent,
(ii) the Lenders are not, and shall not at any time be deemed to be, “Parent’s
lenders” under this Agreement and the Notes, (iii) as set forth in this
Agreement and the Notes, the Borrower is responsible for the repayment of all
amounts outstanding hereunder, (iv) the Lenders reserve all rights to pursue any
and all remedies available at law and otherwise (including, without limitation,
in bankruptcy) should the Borrower breach any of the its obligations under this
Agreement and/or the Notes.
11.19 USA Patriot Act Notice.
Each Lender and each Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.
11.20 Acknowledgment.
Section 7 and Section 8 of this Agreement contain affirmative and negative
covenants applicable to the Borrower. Each of the parties to this Agreement
acknowledges and agrees that any such covenants that require the Borrower to
cause any of its Subsidiaries to take or to refrain from taking specified
actions will be enforceable unless prohibited by applicable law or regulatory
requirement.

 

72



--------------------------------------------------------------------------------



 



11.21 Replacement of Lenders.
If (a) any Lender requests compensation under Section 3.12, (b) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.13, or (c) a
Lender (a “Non-Consenting Lender”) does not consent to a proposed change,
waiver, discharge or termination with respect to any Credit Document that has
been approved by the Required Lenders as provided in Section 11.6, but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or (d) any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.3), all of its interests, rights and obligations under
this Agreement and the related Credit Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:
(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.3(b);
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 3.14) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.12 or payments required to be made pursuant to Section 3.13,
such assignment will result in a reduction in such compensation or payments
thereafter; and
(iv) such assignment does not conflict with applicable Laws; and
(v) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Credit Document, the applicable replacement bank or financial
institution consents to the proposed change, waiver, discharge or termination;
provided that the failure by such Non-Consenting Lender to execute and deliver
an Assignment and Assumption shall not impair the validity of the removal of
such Non-Consenting Lender and the mandatory assignment of such Non-Consenting
Lender’s Commitments and outstanding Loans pursuant to this Section shall
nevertheless be effective without the execution by such Non-Consenting Lender of
an Assignment and Assumption.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

73



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

                  PUBLIC SERVICE COMPANY OF NEW MEXICO, as Borrower    
 
           
 
  By:   /s/ Terry R. Horn
 
Name: Terry R. Horn    
 
      Title: Vice President and Treasurer    
 
                MERRILL LYNCH CAPITAL CORPORATION,
as Administrative Agent    
 
           
 
  By:   Arminee Bowler    
 
           
 
      Name: Arminee Bowler    
 
      Title: Vice President    
 
                MORGAN STANLEY SENIOR FUNDING, INC.,
as Co-Syndication Agent, Arranger and Lender    
 
           
 
  By:   /s/ Peter Zippelius    
 
           
 
      Name: Peter Zippelius    
 
      Title: Vice President    
 
                WACHOVIA BANK, NATIONAL ASSOCIATION,
 
as Co-Syndication Agent and Lender    
 
           
 
  By:   /s/ Frederick W. Price    
 
           
 
      Name: Frederick W. Price    
 
      Title: Managing Director    

 

 



--------------------------------------------------------------------------------



 



              MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Arranger
 
       
 
  By:   /s/ Karl F. Schlopy
 
     
 
 
      Name: Karl F. Schlopy
 
      Title: Managing Director
 
            MERRILL LYNCH BANK USA, as Lender
 
       
 
  By:   /s/ Louis Alder
 
     
 
 
      Name: Louis Alder
 
      Title: First Vice President
 
            WACHOVIA CAPITAL MARKETS LLC, as Arranger
 
       
 
  By:   /s/ Andrew J. Gamble
 
     
 
 
      Name: Andrew J. Gamble
 
      Title: Managing Director

 

2



--------------------------------------------------------------------------------



 



Schedule 1.1(a)
Commitments

          Lender   Commitment  
Merrill Lynch Bank USA
  $ 100,000,000  
Morgan Stanley Senior Funding, Inc.
  $ 100,000,000  
Wachovia Bank, National Association
  $ 100,000,000  
 
     
Total
  $ 300,000,000  
 
     

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.18
MATERIAL LEASES

                                  Description   Expiration     Annual Rent      
   
 
                       
Palo Verde Unit 1
                       
 
                1.1    
Facility Lease dated as of December 16, 1985, between Public Service Company of
New Mexico (“PNM”) and U. S. Bank National Association (successor in interest to
State Street Bank and Trust Company, as successor to The First National Bank of
Boston) (“U. S. Bank”), as Owner Trustee under a Trust Agreement dated as of
December 16, 1985, with MFS Leasing Corp. (“MFS”), as Owner Participant, as
amended.
    1/15/2015     $ 5,580,122.54          
 
                1.2    
Facility Lease dated as of December 16, 1985, between PNM and U. S. Bank, as
Owner Trustee under a Trust Agreement dated as of December 16, 1985, with
Daimler Chrysler Capital Services (debis) LLC, a Delaware limited liability
company (as successor to Daimler Chrysler Financial Services Americas L.L.C.,
successor to Daimler Chrysler Financial Services North America L.L.C., successor
to Chrysler Financial Company L.L.C., successor to Chrysler Financial
Corporation), as Owner Participant, as amended.
    1/15/2015     $ 15,693,862.76     1.3    
Facility Lease dated as of December 15, 1986, between PNM and U. S. Bank, as
Owner Trustee under a Trust Agreement dated as of December 15, 1986, with Palo
Verde 1-PNM December 75 Corporation (successor-in-interest to Chase), as Owner
Participant, as amended.
    1/15/2015     $ 4,757,769.00          
 
                1.4    
Facility Lease dated as of July 31, 1986, between PNM and U. S. Bank, as Owner
Trustee under a Trust Agreement dated as of July 31, 1986, with Palo Verde 1-PNM
August 50 Corporation (successor-in-interest to Chase Manhattan Realty Leasing
Corporation (“Chase”)), as Owner Participant, as amended.
    1/15/2015     $ 6,974,313.00          
 
                       
Total Unit 1
          $ 33,006,067.01  

 

 



--------------------------------------------------------------------------------



 



                      Description   Expiration   Annual Rent      
 
               
Palo Verde Unit 2
               
 
            2.1  
Facility Lease dated as of August 12, 1986, between PNM and U. S. Bank, as Owner
Trustee under a Trust Agreement dated as of August 12, 1986, with MFS, as Owner
Participant, as amended.
  1/15/2016   $ 5,742,060.00      
 
            2.2  
Facility Lease dated as of August 12, 1986, between PNM and U. S. Bank, as Owner
Trustee under a Trust Agreement dated as of August 12, 1986, with CGI Capital,
Inc., as Owner Participant, as amended.
  1/15/2016   $ 9,958,478.04      
 
            2.3  
Facility Lease dated as of August 12, 1986, between PNM and U. S. Bank, as Owner
Trustee under a Trust Agreement dated as of August 12, 1986, with PNMR
Development and Management Corporation (as assignee of Palo Verde Leasing
Corporation, successor-in-interest to First Chicago Lease Holdings, Inc.), as
Owner Participant, as amended.
  1/15/2016   $ 9,569,653.00      
 
            2.4  
Facility Lease dated as of August 12, 1986, between PNM and U. S. Bank, as Owner
Trustee under a Trust Agreement dated as of August 12, 1986, with MFS
(successor-in-interest to Beneficial Leasing Group, Inc.), as Owner Participant,
as amended.
  1/15/2016   $ 4,743,012.00      
 
            2.5  
Facility Lease dated as of December 15, 1986, between PNM and U. S. Bank, as
Owner Trustee under a Trust Agreement dated as of December 15, 1986, with
PV2-PNM December 35 Corporation (successor-in-interest to Chase), as Owner
Participant, as amended.
  1/15/2016   $ 3,272,560.40      
 
               
Total Unit 2
      $ 33,285,763.44      
 
               
Eastern Interconnection Project (EIP)
               
 
               
Amended and Restated Lease dated as of September 1. 1993 between PNM as
  4/1/2015   $ 2,675,739.30 *    
Lessee and U.S. Bank, as Owner Trustee under a Trust Agreement dated as of
January 2, 1985 with General Foods Corporation, as Lessor.
      $ 2,844,913.50      
 
               
Total EIP
      $ 2,675,739.30 *    
 
      $ 2,844,913.50      
 
               
 
      *1994 Only  

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.19
MATERIAL LEASE INTEREST PAYMENTS AND DISCOUNT RATE
EIP (12.85%)

                                      Total     Principal     Interest     Loan
  Date   Payment     Payment     Payment     Balance EoY  
2002
                            4,638,915  
2003
    1,250,043       664,042       586,001       3,974,873  
2004
    1,589,597       1,113,483       476,114       2,861,390  
2005
    1,299,597       971,162       328,435       1,890,229  
2006
    608,408       377,028       231,380       1,513,201  
2007
    642,648       462,245       180,402       1,050,955  
2008
    683,422       565,607       117,815       485,348  
2009
    58,795       -3,678       62,474       489,027  
2010
    112,898       49,936       62,962       439,091  
2011
    53,990       -2,495       56,485       441,586  
2012
    498,398       441,586       56,811       0  
2013
                               
2014
                               
2015
                               
2016
                               
2017
                               
2018
                               
2019
                               
2020
                               

PVNG (10.25%)

                                      Total     Interest     Principal     Loan
  Date   Payment     Payment     Payment     Balance EoY  
2002
                            119,432,650  
2003
    12,682,996       12,241,847       441,149       118,991,501  
2004
    12,667,756       12,196,629       471,127       118,520,374  
2005
    14,380,430       12,148,338       2,232,092       116,288,282  
2006
    15,239,058       11,919,549       3,319,509       112,968,773  
2007
    16,147,881       11,579,299       4,568,582       108,400,191  
2008
    17,117,049       11,111,020       6,006,029       102,394,162  
2009
    14,895,517       10,495,402       4,400,115       97,994,046  
2010
    13,670,429       10,044,390       3,626,039       94,368,007  
2011
    14,513,604       9,672,721       4,840,883       89,527,124  
2012
    26,655,935       9,176,530       17,479,405       72,047,719  
2013
    29,233,436       7,384,891       21,848,545       50,199,174  
2014
    34,358,781       5,145,415       29,213,366       20,985,809  
2015
    19,428,445       2,151,045       17,277,400       3,708,409  
2016
    4,088,521       380,112       3,708,409       0  
2017
                               
2018
                               
2019
                               
2020
                               

 

 



--------------------------------------------------------------------------------



 



Schedule 11.1
If to the Borrower:
Public Service Company of New Mexico
Alvarado Square
Albuquerque, New Mexico 87158
Attention: Terry R. Horn
Tel: 505-241-2119
If to the Administrative Agent:
Merrill Lynch Capital Corporation
4 World Financial Center
250 Vesey Street
New York, NY 10080
Attention: Wajeeh Faheem
Tel: 212-449-3068

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.1(b)
FORM OF
NOTICE OF BORROWING

     
TO:
  MERRILL LYNCH CAPITAL CORPORATION, as Administrative Agent
 
   
RE:
  Delayed Draw Term Loan Agreement dated as of May  _____, 2008 among Public
Service Company of New Mexico (the “Borrower”), Merrill Lynch Capital
Corporation, (the “Administrative Agent”), and the Lenders identified therein
(as the same may be amended, modified, extended or restated from time to time,
the “Term Loan Agreement”)
 
   
DATE:
                      ,  _____ 

1.   This Notice of Borrowing is made pursuant to the terms of the Term Loan
Agreement. All capitalized terms used herein unless otherwise defined shall have
the meanings set forth in the Term Loan Agreement.

2.   Please be advised that the Borrower is requesting Loans on the terms set
forth below:

                 
 
  (a)   Principal amount of requested Loans   $                     
 
               
 
  (b)   Borrowing Date                         
 
               
 
  (c)   Interest rate applicable to the requested Loans:  
 
                        (i) ________ Base Rate
 
                        (ii) ________ Eurodollar Rate for an Interest Period of:
 
                                               one month          
                     two months                                three months    
                           six months

3.   The representations and warranties made by the undersigned in any Credit
Document (other than the representation and warranties in Section 6.7(a) (but
only with respect to clause (a) of the definition of Material Adverse Effect)
and Section 6.9 of the Term Loan Agreement) are true and correct in all material
respects at and as if made on the date of the requested Loans except to the
extent they expressly relate to an earlier date.

4.   No Default or Event of Default as to the undersigned exists or shall be
continuing either prior to or after giving effect to the Loans made pursuant to
this Notice of Borrowing.

5.   Unless waived by the Person entitled thereto, the Borrower has paid all
fees and expenses owed by the Borrower to the Administrative Agent, the
Arrangers and the Lenders on or before the date of this Notice of Borrowing,
including, without limitation, all Funding Fees.



                  PUBLIC SERVICE COMPANY OF NEW MEXICO,
a New Mexico corporation    
 
           
 
  By:    
 
   
 
  Name:    
 
   
 
  Title:    
 
   

 

1



--------------------------------------------------------------------------------



 



EXHIBIT 2.1(e)
FORM OF NOTE

      Lender:                                            , 200    

FOR VALUE RECEIVED, PUBLIC SERVICE COMPANY OF NEW MEXICO, a New Mexico
corporation (the “Borrower”), hereby promises to pay to the order of the Lender
referenced above (the “Lender”), at the Administrative Agent’s Office set forth
in that certain Delayed Draw Term Loan Agreement dated as of May  _____, 2008
(as amended, modified, extended or restated from time to time, the “Term Loan
Agreement”) among the Borrower, the Lenders party thereto (including the Lender)
and Merrill Lynch Capital Corporation, as Administrative Agent (the
“Administrative Agent”) (or at such other place or places as the holder of this
Note may designate), the aggregate unpaid principal amount of the Loans made by
the Lender to the Borrower under the Term Loan Agreement, in lawful money and in
immediately available funds, on the dates and in the principal amounts provided
in the Term Loan Agreement (but, in any event, no later than the Maturity Date),
and to pay interest on the unpaid principal amount of each Loan made by the
Lender, at such office, in like money and funds, for the period commencing on
the date of each Loan until each Loan shall be paid in full, at the rates per
annum and on the dates provided in the Term Loan Agreement.
This Note is one of the Notes referred to in the Term Loan Agreement and
evidences Loans made by the Lender to the Borrower thereunder. Capitalized terms
used in this Note have the respective meanings assigned to them in the Term Loan
Agreement and the terms and conditions of the Term Loan Agreement are expressly
incorporated herein and made a part hereof.
The Term Loan Agreement provides for the acceleration of the maturity of the
Loans evidenced by this Note upon the occurrence of certain events (and for
payment of collection costs in connection therewith) and for prepayments of
Loans upon the terms and conditions specified therein. In the event this Note is
not paid when due at any stated or accelerated maturity, the Borrower agrees to
pay, in addition to principal and interest, all costs of collection, including
reasonable attorney fees.
The date, amount, type, interest rate and duration of Interest Period (if
applicable) of each Loan made by the Lender to the Borrower, and each payment
made on account of the principal thereof, shall be recorded by the Lender on its
books; provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Term Loan Agreement or under this Note in
respect of the Loans to be evidenced by this Note, and each such recordation or
endorsement shall be prima facie evidence of such information, absent manifest
error.
Except as permitted by Section 11.3(b) of the Term Loan Agreement, this Note may
not be assigned by the Lender to any other Person.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed as of the
date first above written.

                  PUBLIC SERVICE COMPANY OF NEW MEXICO,
a New Mexico corporation    
 
           
 
  By:    
 
   
 
  Name:    
 
   
 
  Title:    
 
   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.2
FORM OF
NOTICE OF CONTINUATION/CONVERSION

TO:   MERRILL LYNCH CAPITAL CORPORATION, as Administrative Agent

RE:   Delayed Draw Term Loan Agreement dated as of May __, 2008 among Public
Service Company of New Mexico (the “Borrower”), Merrill Lynch Capital
Corporation, (the “Administrative Agent”), and the Lenders identified therein
(as the same may be amended, modified, extended or restated from time to time,
the “Term Loan Agreement”).

DATE:                        , 200         

1.   This Notice of Continuation/Conversion is made pursuant to the terms of the
Term Loan Agreement. All capitalized terms used herein unless otherwise defined
shall have the meanings set forth in the Term Loan Agreement.

2.   Please be advised that the Borrower, is requesting that a portion of the
current outstanding Loans in the amount of $            , currently accruing
interest at                      , be extended or converted as of     
                , 200_____  at the interest rate option set forth in paragraph 3
below.

3.   The interest rate option applicable to the extension or conversion of all
or part of the existing Loans referenced above shall be:

  a.                             the Base Rate     b.                
            the Eurodollar Rate for an Interest Period of:

                            one month                               two months  
                            three months                               six
months

4.   As of the date hereof, no Default or Event of Default has occurred and is
continuing.

                  PUBLIC SERVICE COMPANY OF NEW MEXICO,
a New Mexico corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 3.3(b)(iii)
FORM OF
PREPAYMENT OPTION NOTICE
Attention of [           ]
Telecopy No. [          ]
[Date]
Ladies and Gentlemen:
The undersigned, Merrill Lynch Capital Corporation, as administrative agent (in
such capacity, the “Administrative Agent”), refers to that certain Delayed Draw
Term Loan Agreement dated as of May  _____, 2008 (as amended, modified, extended
or restated from time to time, the “Term Loan Agreement”) among Public Service
Company of New Mexico, (the “Borrower”), the Lenders party thereto and the
Administrative Agent. Unless otherwise defined herein, terms defined in the Term
Loan Agreement and used herein shall have the meanings given to them in the Term
Loan Agreement. The Administrative Agent hereby gives notice of an offer of
prepayment made by the Borrower pursuant to Section 3.3(b)(iii) of the Term Loan
Agreement of the Prepayment Amount. Amounts applied to prepay the Loans shall be
applied pro rata to the Loan held by you. The portion of the prepayment amount
to be allocated to the Loan held by you and the date on which such prepayment
will be made to you (should you elect to receive such prepayment) are set forth
below:

         
(A)
  Total Prepayment Amount                        
 
       
(B)
  Portion of Prepayment Amount to be received by you                        
 
       
(C)
  Mandatory Prepayment Date (10 Business Days after the date of this Prepayment
Option Notice)                        

IF YOU DO NOT WISH TO RECEIVE ALL OF THE PREPAYMENT AMOUNT TO BE ALLOCATED TO
YOU ON THE MANDATORY PREPAYMENT DATE INDICATED IN PARAGRAPH (C) ABOVE, please
sign this notice in the space provided below and indicate the percentage of the
Prepayment Amount otherwise payable which you do not wish to receive. Please
return this notice as so completed via telecopy to the attention of
[                                          ] at
[                      ], no later than 10:00 a.m., New York City time, on the
Mandatory Prepayment Date, at Telecopy No.
[                                 ]. IF YOU DO NOT RETURN THIS NOTICE, YOU WILL
RECEIVE 100% OF THE LOAN PREPAYMENT ALLOCATED TO YOU ON THE MANDATORY PREPAYMENT
DATE.

            MERRILL LYNCH CAPITAL CORPORATION,
as Administrative Agent
      By:         Title:             

                                                                   ,
(Name of Lender)    
 
       
By:
       
Title:
 
 
   

Percentage of Loans
Prepayment Amount Declined:              %

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 7.1(c)
FORM OF
COMPLIANCE CERTIFICATE

TO:   MERRILL LYNCH CAPITAL CORPORATION, as Administrative Agent

RE:   Delayed Draw Term Loan Agreement dated as of May __, 2008 among Public
Service Company of New Mexico (the “Borrower”), Merrill Lynch Capital
Corporation, (the “Administrative Agent”), and the Lenders identified therein
(as the same may be amended, modified, extended or restated from time to time,
the “Term Loan Agreement”)

DATE:                        , 200__

Pursuant to the terms of the Term Loan Agreement, I,             
                             , Chief Financial Officer of Public Service Company
of New Mexico, hereby certify on behalf of the Borrower that, as of the quarter
ending                      , 200____, the statements below are accurate and
complete in all respects (all capitalized terms used below shall have the
meanings set forth in the Term Loan Agreement):
a. Attached hereto as Schedule 1 are calculations (calculated as of the date of
the financial statements referred to in paragraph c. below) demonstrating
compliance by the Borrower with the financial covenants contained in Section 7.2
of the Term Loan Agreement.
b. No Default or Event of Default exists under the Term Loan Agreement, except
as indicated on a separate page attached hereto, together with an explanation of
the action taken or proposed to be taken by the Borrower with respect thereto.
c. The quarterly/annual financial statements for the fiscal quarter/year ended
                     , 200_____  which accompany this certificate fairly present
in all material respects the financial condition of the Borrower and its
Subsidiaries and have been prepared in accordance with GAAP, subject to changes
resulting from normal year-end audit adjustments and except that the quarterly
financial statements have fewer footnotes than annual statements.

                  PUBLIC SERVICE COMPANY OF NEW MEXICO,
a New Mexico corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO EXHIBIT 7.1(c)
FINANCIAL COVENANT CALCULATIONS

A.   Debt Capitalization

         
1. Consolidated Indebtedness of the Borrower*
  $                                             
2. Consolidated Capitalization of the Borrower
  $                                             
3. Debt to Capitalization Ratio (Line A1 ¸ A2)
                                 to 1.0  
Maximum Permitted
  .65 to 1.0  

 

      *   For purposes of such calculation, the portion of Consolidated
Indebtedness attributable to obligations under Material Leases shall be the net
present value (using (i) the discount rate (A) set forth in Schedule 6.19 of the
Term Loan Agreement, so long as such Schedule 6.19 specifies the same relevant
discount rate as is used in calculating such net present value provided to
Moody’s and S&P or (B) the discount rate used in calculating such net present
value provided to Moody’s and S&P or (ii) any such other rate as shall be
proposed by the Company (and agreed upon by the Required Lenders) of all amounts
payable under the Material Leases.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 11.3(b)
FORM OF
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between    
                   (the “Assignor”) and                           
                (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Delayed Draw Term Loan Agreement
identified below (as amended, the “Term Loan Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Schedule 1 attached hereto (the “Standard Terms and Conditions”)
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Term Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all or a portion of the
Assignor’s rights and obligations in its capacity as a Lender under the Term
Loan Agreement and any other documents or instruments delivered pursuant thereto
to the extent related to the amount and percentage interest identified below of
all or a portion, as the case may be, of such outstanding rights and obligations
of the Assignor under the respective facilities identified below (including
without limitation any letters or credit, guarantees, and swingline loans
included in such facilities) and (b) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Term Loan Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (a) above (the rights and
obligations sold and assigned pursuant to clauses (a) and (b) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

         
1.
  Assignor:                                                                  
 
       
2.
  Assignee:                                                                   
and is an Affiliate/Approved Fund of                      
 
       
3.
  Borrower:   Public Service Company of New Mexico
 
       
4.
  Administrative Agent:   Merrill Lynch Capital Corporation, as the
Administrative Agent under the Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



         
5.
  Term Loan Agreement:   Term Loan Agreement dated as of May  _____, 2008 among
the Borrower, the Administrative Agent, and the Lenders identified therein.
 
       
6.
  Assigned Interest:    

                  Aggregate Amount of   Amount of         Commitment/Loans for
all   Commitment/Loans     Percentage Assigned of   Lenders   Assigned    
Commitment/Loans  
$
  $         %  

7.   After giving effect to the foregoing assignment, the Assignor and the
Assignee shall have the following Commitments, pro rata shares and outstanding
Loans:

                                      Outstanding       Commitments   Pro Rata
Share     Loans  
Assignor
                   
Assignee
                   

Effective Date:                        _____, 200_____ 

 

 



--------------------------------------------------------------------------------



 



The terms set forth in this Assignment and Assumption are hereby agreed to:

                  ASSIGNOR    
 
                [NAME OF ASSIGNOR]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                ASSIGNEE    
 
                [NAME OF ASSIGNEE]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Consented to and Accepted if applicable:

          MERRILL LYNCH CAPITAL CORPORATION,
as Administrative Agent    
 
       
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   
 
        Consented to if applicable:    
 
        PUBLIC SERVICE COMPANY OF NEW MEXICO.    
 
       
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO EXHIBIT 11.3(b)
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Term
Loan Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Term Loan Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Term Loan Agreement (subject to
receipt of such consents as may be required under the Term Loan Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Term Loan Agreement as a Lender thereunder and, to the extent of the
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it
has received a copy of the Term Loan Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 7.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a foreign
lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Term Loan Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 